Exhibit 10.1
[***] = Certain confidential information contained in this document,
marked by brackets, has been omitted because it is both
(i) not material and (ii) would likely be competitively harmful if publicly
disclosed.


Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy March 27, 2019)




SUPPLY AGREEMENT
(MB Global Contract Number MBGCR 19001)
This Supply Agreement (this “Agreement”) is made and entered into, effective as
of March 27, 2019 (the “Effective Date”), by and between Miltenyi Biotec GmbH, a
German corporation having an address at Friedrich-Ebert-Str. 68, 51429 Bergisch
Gladbach, Germany (hereinafter referred to as “Miltenyi”), and Bellicum
Pharmaceuticals, Inc., a US corporation, having a registered office at 2130 West
Holcombe Boulevard, Suite 800, Houston, TX 77030 (on behalf of itself and its
Affiliates, individually and collectively referred to as “Bellicum”). Miltenyi
and Bellicum are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”
RECITALS
WHEREAS, Miltenyi is a biotechnology company having technology and expertise
relating to, inter alia, monoclonal antibodies, cell separation, and cell and
gene therapy, and Miltenyi has developed and owns and controls various platform
technologies for use in research and clinical applications and pharmaceutical
development and manufacturing, including (i) systems, devices, reagents,
disposables and related procedures and protocols for cell processing (including
cell enrichment, purification, activation, modification and expansion) and cell
analysis, (ii) bioassay reagents, assays, probes and related materials, and
(iii) clinical cell or sample processing systems;
WHEREAS, Bellicum is a clinical stage biopharmaceutical company focused on
discovering and developing cellular immunotherapies for hematological cancers
and solid tumors, as well as orphan inherited blood diseases;
WHEREAS, Bellicum desires to use certain Miltenyi Products (as defined below)
solely for the Permitted Use (as defined below) in connection with the
development and manufacture of certain Bellicum Products (as defined below) by
Bellicum and/or its Subcontractors or Licensees (as defined below) for use in
preclinical and clinical development programs and, if approved, for commercial
use; and
WHEREAS, Miltenyi desires to sell to Bellicum, and Bellicum desires to purchase
from Miltenyi, the Miltenyi Products in accordance with the terms and conditions
set forth in this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the Parties agree as follows:
Article 1 DEFINITIONS AND INTERPRETATION
1.1    Definitions. For the purposes of this Agreement, unless the context
requires otherwise, the following terms shall have the meanings set forth below:
“Additional Countries” shall have the meaning set forth in Section 2.3 of this
Agreement.
“Affiliate” means, with respect to a Party, any corporation, association, or
other entity which, directly or indirectly, controls the Party or is controlled
by the Party or is under common control with such Party, where “control“ means
the possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a corporation, association, or other
entity through the ownership of fifty percent





--------------------------------------------------------------------------------


Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




or more of the voting securities or otherwise, including having the power to
elect a majority of the board of directors or other governing body of such
corporation, association, or other entity.
“Agreed Standards” means all standards, specifications, guidelines and
regulations as to quality, safety and performance as are consistently applied by
Miltenyi from time to time with respect to the manufacture and quality control
of the relevant Miltenyi Product in accordance with Miltenyi’s established
quality system, standard operating procedures, and quality control procedures,
and includes (i) any standard(s) as may be specifically determined to be
applicable to the manufacture and quality control of the relevant Miltenyi
Product (if any) (for example, with regard to the manufacturing of cell
processing reagents or processing aids) by agreement between Miltenyi and any
relevant Regulatory Authority/ies and as set forth in Miltenyi’s relevant Master
Files and/or the Quality Agreement and (ii) any standard(s) as may be expressly
agreed between the Parties with respect to a relevant Miltenyi Product from time
to time in writing in this Agreement or in an amendment to this Agreement.
“Agreement” means this Supply Agreement, including Exhibits A, B, C, D, E, F and
G attached hereto and incorporated herein, as amended from time to time in
accordance with Section 20.3 hereof.
“Applicable Laws” means all supranational, national, state and local laws, rules
and regulations and guidelines governing the activities of a Party described in
this Agreement within the Territory that are applicable to the manufacture, use,
storage, import, export and handling of the Miltenyi Products, including any
applicable rules, regulations, guidelines, and other requirements of any
Regulatory Authority that may be in effect in the Territory from time to time.
“Bellicum Product” means one or more cell-based therapeutic product(s) that are
manufactured using one or more Miltenyi Products and that are researched,
developed and/or commercialized by or on behalf of Bellicum in the Field, as
such products are identified in Modules set forth in Exhibit A to this
Agreement, including related development candidate(s) and investigational
cell-based therapeutics used under the sponsorship of Bellicum and as further
specified in the applicable Module, as such Module may be amended from time to
time by written notification of Bellicum to Miltenyi to add or remove product(s)
in the Field.
“Bellicum Program” means a specific Bellicum program for preclinical, clinical
development and/or commercialization relating to one or more Bellicum Products
as such program is identified and described in a Module to this Agreement.
“Business Day” means any day on which banking institutions in both San
Francisco, US, and Bergisch Gladbach, Germany, are open for business.
“Calendar Quarter” means each successive period of three consecutive calendar
months commencing on January 1, April 1, July 1 and October 1.
“Calendar Year” means each successive period of twelve (12) months (each, a
“Calendar Month”) commencing on January 1 and ending on December 31, except that
the first Calendar Year shall be that period from and including the Effective
Date through December 31 of that same year, and the last Calendar Year shall be
that period from and including the last January 1 of the Term through the
earlier of the date of expiration or termination of this Agreement.
“Clinical Grade Product” means any Miltenyi Product designated as “Clinical
Grade” in the attached Exhibit B, Column “Quality Status”.
“Commercial Phase” means, on a Bellicum Product-by-Bellicum Product basis, the
period of time during the Term of this Agreement following the approval by the
FDA or other applicable Regulatory Authorities in the Designated Countries for a
particular Bellicum Product, during which period of time Bellicum desires
Miltenyi to supply Bellicum, its Subcontractors and/or Licensees with Miltenyi
Product(s).


1

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




“[...***...]” shall mean, with respect to the efforts and resources required to
fulfill any obligation hereunder, the use of [...***...] of companies in the
pharmaceutical industry or the biotech industry.
“Communication” shall have the meaning set forth in Section 4.5.
“Confidential Information” shall have the meaning set forth in Section 14.
“Contract Year” means each successive period of twelve (12)-months during the
Term ending on each anniversary of the Effective Date of this Agreement.
“Delivery” and “Deliver” shall have the meaning set forth in Section 6.1(a).
“Designated Countries” means those countries listed under section “Designated
Countries” on the Bellicum Product specific Module.
“Discounts” shall have the meaning set forth in Section 8.4.
“Ex Vivo Cell Processing” means the selection, modification, alteration,
activation and/or expansion of cells outside the human body.
“Facility” means (i) any production site owned or leased by Miltenyi or its
Affiliate or by a Subcontractor of Miltenyi that is used for the manufacture of
the Miltenyi Products, and (ii) any warehouse or distribution facility of
Miltenyi or its Affiliate or a Subcontractor of Miltenyi that holds or ships
Miltenyi Products, as the case may be.
“Field” means genetically modified, cell-based therapeutics for the treatment of
human diseases, including but not limited to treatment of solid tumors and
hematological cancers.
“Firm Zone” shall have the meaning provided in Section 5.1(a).
“Forecast” shall have the meaning provided in Article 5 of this Agreement.
“Forecast Territory” means those countries where a particular Bellicum Product
is manufactured, and for such manufacturing where relevant Miltenyi Products are
shipped, as listed under section “Forecast Territory” on the Bellicum Product
specific Module.
“Global Contract Number” means the reference number shown on the first page of
this Agreement.
“Initial Term” means the period set forth in Section 15.1.
“Intellectual Property Rights” means any and all past, present, and future
rights which exist, or which may exist or be created in the future, under the
laws of any jurisdiction in the world with respect to all: (i) rights associated
with works of authorship, including exclusive exploitation rights, copyrights,
moral rights, and mask works; (ii) trademarks and trade name rights and similar
rights; (iii) trade secret rights; (iv) inventions, patents, patent
applications, and industrial property rights; (v) other proprietary rights in
intellectual property of every kind and nature; and (vi) rights in or relating
to registrations, renewals, re-examinations, extensions, combinations,
continuations, divisions, and reissues of, and applications for, any of the
rights referred to in sub-clauses (i) through (v) above.






2

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)






“Lead Time” means the minimum amount of time, as specified for each Miltenyi
Product in Exhibit B hereto, between the date an applicable Purchase Order (as
defined below) for Miltenyi Product is received by Miltenyi and the requested
date of Delivery.
“Licensee” means any Bellicum associated Third Party that has rights by way of
license, sublicense, collaboration or otherwise to research, have researched,
develop, have developed, make, have made, use, have used, sell, offer for sale,
import, have imported, export, have exported, or otherwise commercialize any
Bellicum Product, as described in the Bellicum Product specific Module attached
hereto as such Bellicum Product specific Module may be amended from time to time
by written notification of Bellicum to Miltenyi to add or remove a Licensee.
“Master File” means any Type II Master File, Medical Device Master File, or
regulatory support file or other equivalent document, filed by or on behalf of
Miltenyi, as of the Effective Date or during the Term, with the FDA, EMA and/or
any other applicable Regulatory Authority that accepts such Master Files for any
Miltenyi Products and/or any component thereof and/or any products used in
connection therewith, as applicable, and in each case any amendment thereto.
“Material Change” means any change to Agreed Standards, Product Specifications,
critical raw materials, sources of critical raw materials and/or primary
packaging of a Miltenyi Product that, to the extent reasonably foreseeable,
could have potential adverse impact on the safety, quality, and/or performance
or could otherwise materially alter the properties of a Miltenyi Product.
“Miltenyi Competitor” means the commercial entities and their respective
Affiliates as set forth in Exhibit G attached hereto as such Exhibit G may be
amended from time to time by written notification of Miltenyi to Bellicum of any
proposal to add or remove a Miltenyi Competitior, which addition or removal
shall be mutually agreed by the Parties after good faith discussion of such
proposal.
“Miltenyi Products” means the products listed from time to time on Exhibit B
attached hereto, and “Miltenyi Product” means any one of them. As used herein,
Miltenyi Products include “Clinical Grade Products” and “Research Grade
Products”.
“Miltenyi Product Warranty” shall have the meaning provided in Section 11.1.
“Miltenyi Technology” means all Technology and Intellectual Property Rights
currently in the possession of or controlled by Miltenyi, or conceived,
developed or reduced to practice before or after the Effective Date by Miltenyi,
relating to the research and development, manufacturing, registration for
marketing, handling, use, or sale of a Miltenyi Product (e.g., instruments,
columns, antibodies, antibody reagents, tubing sets, and buffers). The term
“Miltenyi Technology” includes the CliniMACS® System, CliniMACS® Prodigy System,
the MACS® Technology, and any other proprietary materials and methods useful for
the selection, activation, purification, cultivation, or other kinds of
processing, of cells or biological materials, or products utilizing any of the
foregoing.
“Module” means a written description, mutually agreed upon by the Parties, of
one or more Bellicum Products or one or more Bellicum Program(s) under which
Miltenyi agrees to supply Miltenyi Products to Bellicum under this Agreement, as
specifically applicable for such Bellicum Product(s) or such Bellicum
Program(s). Each Module shall be agreed upon between the Parties on a Bellicum
Product-by-Bellicum Product or Bellicum Program- by Bellicum-Program basis, as
set forth in Section 1.4 and any amendment thereto.
“Permitted Use” shall have the meaning provided in Section 2.2 hereof.


3

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)






“Product Specifications” means the particulars as to composition, quality,
safety, integrity, purity and other characteristics for a Miltenyi Product as
published by Miltenyi from time to time, or as set forth in the applicable
Quality Agreement entered into by the Parties in accordance with Section 3.2.
“Purchase Order” shall have the meaning set forth in Section 5.7.
“Product Price” shall have the meaning set forth in Section 8.4.
“Quality Agreement” means one or more written agreements between the Parties,
incorporating all relevant quality assurance and quality control obligations and
aspects for the Parties with respect to the supply of Clinical Grade Products to
Bellicum by Miltenyi under this Agreement.
“Regulatory Authority” means any federal, national, multinational, state,
provincial or local regulatory agency, department, bureau or other governmental
entity having the primary responsibility, jurisdiction, and authority to approve
the manufacture, use, importation, packaging, labelling and/or marketing of
pharmaceutical products or devices, including the United States Food and Drug
Administration (“FDA”) and the European Medicines Agency (“EMA”), and any
equivalent or successor agency thereto.
“Regulatory Work” shall have the meaning set forth in Section 4.3.
“Rejected Products” shall have the meaning set forth in Section 7.2.
“Renewal Term” shall have the meaning set forth in Section 15.1.
“Required Change” shall have the meaning set forth in Section 3.2(c).
“Research Grade Product” means any Miltenyi Product designated as “Research
Grade” in the attached Exhibit B, Column “Quality Status”.
”Subcontractor” means a Third Party to which, as applicable: (i) Miltenyi
subcontracts the manufacture and/or supply of Miltenyi Products on behalf of
Miltenyi and under Miltenyi’s authority and responsibility in accordance with
Section 2.5 and as further set forth in the Quality Agreement, if applicable; or
(ii) Bellicum or its Licensees subcontracts the manufacture and/or supply of
Bellicum Products on behalf of Bellicum or its Licensees and under Bellicum’s or
its Licensees’ authority and responsibility in accordance with this Agreement
and as described in the Bellicum Product specific Module attached hereto, as
such Bellicum Product specific Module may be amended from time to time by
written notification of Bellicum to Miltenyi to add or remove Subcontractor.
“Technology” means all inventions, discoveries, improvements and proprietary
methods and materials of a Party, whether or not patentable, including samples
of, methods of production or use of, and structural and functional information
pertaining to, chemical compounds, proteins, cells or other biological
substances; other data; formulations; specifications; protocols; techniques;
processes and procedures; and know‑how; including any negative results; and
other information of value to such Party that it maintains in secrecy, and in
existence on or after the Effective Date.
“Term” means the Initial Term and any Renewal Term thereof.
“Territory” means worldwide.
“Third Party” means any corporation, association, or other entity that is not a
Party or an Affiliate of a Party.
1.2    Certain Rules for Interpretation.    


4

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




(a)    The descriptive headings of Articles and Sections of the Agreement are
inserted solely for convenience and ease of reference and shall not constitute
any part of this Agreement, or have any effect on its interpretation or
construction.
(b)    All references in this Agreement to the singular shall include the plural
where applicable, and vice versa, as the context may require.
(c)    As used in this Agreement, (i) the word “including” is not intended to be
exclusive and means “including without limitation”; (ii) neutral pronouns and
any derivations thereof shall be deemed to include the feminine and masculine,;
(iii) the words “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole, including all exhibits and appendices, as the same
may be amended from time to time, and not to any subdivision of this Agreement;
(iv) the word “days” means “calendar days,” unless otherwise stated; (v) the
words “shall” and “will” are used interchangeably and have the same meaning; and
(vi) the word “Section” refers to sections and subsections in this Agreement.
(d)    Whenever any payment to be made or action to be taken under the Agreement
is required to be made or taken on a day other than a Business Day, such payment
shall be made or action shall be taken on the next Business Day following such
day.
1.3    Scope of Agreement. As a master form of contract, this Agreement allows
the Parties to agree upon and contract for the supply of Miltenyi Products
pursuant to one or more Modules as described in Section 1.4, without having to
re-negotiate the basic terms and conditions contained herein that are generally
applicable to Miltenyi Product supply. Each such Module will set forth
Module-related terms, conditions, rights and obligations regarding the Bellicum
Product(s) or Bellicum Program(s) described in such Module, such as the binding
or non-binding nature of Bellicum’s purchase commitment and Miltenyi’s supply
commitment, pursuant to such Module, Forecast Territory and Designated
Countries. Nothing in this Agreement shall be construed as creating any
relationship between Miltenyi and Bellicum other than that of seller and buyer,
or licensor and licensee, respectively. This Agreement is not intended to be,
nor shall it be construed as, a joint venture, association, partnership,
franchise, or other form of business organization or agency relationship.
Neither Party shall have any right, power, or authority to assume, create, or
incur any expense, liability, or obligation, express or implied, on behalf of
the other Party, except as expressly provided herein.
1.4    Modules. The specific terms and conditions relating to Miltenyi’s supply
of Miltenyi Products in support of a Bellicum Product or Bellicum Program under
this Argeement shall be separately described in reasonable detail in a Module,
where the form of such description will be substantially similar to the form
attached hereto as Exhibit A. Each Module shall be effective upon signature by
both Parties, and upon signature, such executed Module shall be attached to this
Agreement. Modules shall be sequentially numbered, shall specifically refer to
this Agreement, and shall incorporate the terms and conditions hereof by
reference. There shall be no minimum or maximum number of Modules to be executed
under this Agreement. Each Module shall be subject to all of the terms and
conditions of this Agreement in addition to the specific details set forth in
the Module. Each Module exists independently of other Modules. Notwithstanding
the foregoing, to the extent any terms or conditions expressly set forth in a
Module conflict with the terms and conditions of this Agreement, the terms and
conditions of this Agreement shall control, unless the Module expressly states
the intent of the Parties that a particular provision of such Module will
supersede this Agreement with respect to a particular matter in that Module
only.
ARTICLE 2    SUPPLY OF PRODUCT; ALLIANCE MANAGERS; JOINT STEERING COMMITTEE
2.1    Supply of Product. During the Term of this Agreement, and subject to the
terms and conditions hereof, Miltenyi will non-exclusively supply and sell to
Bellicum or its Licensees or Subcontractors, and Bellicum or its Licensees or
Subcontractors will purchase from Miltenyi, Miltenyi Products listed on
Exhibit B solely for the Permitted Use (as defined below). Each Purchase Order
placed




5

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




under this Agreement shall be exclusively governed by the terms and conditions
of this Agreement and the Quality Agreement, as amended from time to time,
unless specifically otherwise agreed between the Parties in writing. Any terms
and conditions of any Purchase Order or acknowledgement given or received which
are additional to or inconsistent with this Agreement or the Quality Agreement
shall have no effect and such terms and conditions are hereby excluded and
rejected.
2.2    Permitted Use; Restrictions on Use.
(a)    The supply of the Miltenyi Products hereunder conveys to Bellicum the
limited, non-exclusive, non-transferable (except as expressly provided herein,
including as set forth in Article 17) right to use, and to permit its
Subcontractors and Licensees to use the Miltenyi Products solely for Ex Vivo
Cell Processing in the manufacture of Bellicum Products for use in the Field in
the Territory (including for research, pre-clinical, clinical, regulatory and
commercial purposes), in accordance with applicable Regulatory Authority
requirements and approvals (including (to the extent applicable) any relevant
clinical trial protocol, IND, and/or IRB approval pertaining to such Bellicum
Products), in each case consistent with the terms and conditions of this
Agreement and in accordance with Applicable Laws (the “Permitted Use”).
Bellicum’s Permitted Use of the Miltenyi Products shall be limited to the
Designated Countries, subject to Section 2.3.
(b)    Bellicum shall not use, and shall cause its Subcontractors and Licensees
not to use the Miltenyi Products and/or any component thereof for any purpose or
in any manner whatsoever other than a Permitted Use expressly set forth in
Section 2.2(a) above. Without limitation to the generality of the foregoing, any
and all Miltenyi Products supplied hereunder (or any components thereof) shall
not be used directly (i) for in vivo administration in humans; or (ii) as an
ingredient of a Bellicum Product.
(c)    Including for purposes of Section 8.2, Bellicum shall promptly notify
Miltenyi in writing of any additional Bellicum Product from time to time
manufactured by or on behalf of Bellicum (or any of its Licensees, if any) by
using one or more Miltenyi Products, which Bellicum Product shall be added to
Exhibit A by amendment; subsequently, the Parties shall agree upon the Bellicum
Product specific Module within sixty (60) days.
(d)    Except as expressly provided in this Agreement, no other right, express
or implied, is conveyed by the sale or purchase of the Miltenyi Products
(including the right to make or have made Miltenyi Products). Except as
expressly provided in this Agreement, Bellicum specifically agrees not to, and
agrees not to cause any Third Party to, sell, market, export, transfer, or
re-export Miltenyi Products without Miltenyi’s express prior written consent.
(e)    Bellicum may offer and permit its Licensees and Subcontractors (if any)
to use the Miltenyi Products supplied hereunder only if and so long as such use
is in compliance with the terms and conditions of this Agreement and Applicable
Laws. Bellicum shall instruct and oblige its Licensees and Subcontractors
accordingly.
(f)    Bellicum acknowledges that the Miltenyi Products should be used with the
same caution applied to any potentially hazardous compound. Use of the Miltenyi
Products by Bellicum, its Licensees or Subcontractors shall be supervised by a
technically qualified individual.
(g)    Without limitation to the generality of clauses (a) through (e) above,
Bellicum further will not, and will cause its Licensees and Subcontractors not
to, without express prior written consent from Miltenyi:
(1)    Modify or alter, or cause any Third Party to modify or alter, any
Miltenyi Product supplied hereunder other than in connection with its Permitted
Use;


6

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




(2)    Reverse engineer, disassemble or otherwise analyze, or cause any Third
Party to reverse engineer, disassemble or otherwise analyze, any Miltenyi
Product supplied hereunder, in whole or in part; provided, however, that the
foregoing shall not limit the right or ability of Bellicum or its Licensees or
Subcontractors to identify defects, troubleshoot problems, evaluate, test, use
or conduct any study utilizing any Miltenyi Product(s) as reasonably necessary
to achieve the purposes of this Agreement;
(3)    Transfer any Miltenyi Product supplied hereunder to any Third Party,
except to Bellicum Subcontractors or Licensees solely for the Permitted Use or
for training or validation purposes in connection with Bellicum’s development
and commercialization of Bellicum Product;
(4)    Resell Miltenyi Product supplied hereunder to any Third Party, including
Bellicum Subcontractors and Licensees, without prior express written permission
from Miltenyi; or
(5)    Transfer, use, import or export any Miltenyi Product supplied to Bellicum
hereunder in any country or territory other than the Designated Countries.
2.3    Additional Countries. Miltenyi acknowledges that Bellicum and/or its
Licensees may from time to time desire to use Miltenyi Products in one or more
countries that are currently not part of the Designated Countries (each, an
“Additional Country”). The Parties agree, upon reasonable written request by
Bellicum from time to time during the term of this Agreement, to evaluate the
regulatory requirements for utilizing of Miltenyi Products for manufacture of
Bellicum Products in the requested Additional Country(ies). Based on the
assessment of potentially required additional work (“Additional Work”),
including but not limited to regulatory work pursuant to Section 4.9 as may be
required to prepare and file Master Files for Miltenyi Products in support of
Bellicum Product filings in such Additional Country(ies), the Parties will
negotiate in good faith with the goal of entering into an agreement on mutually
acceptable terms with respect to Miltenyi’s provision of such Additional Work.
Bellicum shall inform Miltenyi in writing at least twelve (12) months in advance
prior to any intended regulatory filing in an Additional Country.
2.4    Reserved Rights. Notwithstanding anything to the contrary in this
Agreement, nothing herein is intended nor shall be construed as creating any
exclusive arrangement between Miltenyi and Bellicum with respect to the supply,
purchase and/or use of the Miltenyi Products. Miltenyi reserves the right, at
its sole discretion and without any restriction or limitation whatsoever, to
manufacture, have manufactured, use, have used, sell, have sold, offer for sale,
export, import or otherwise commercialize or dispose of Miltenyi Products in any
manner and for any purpose whatsoever.
2.5    Subcontracting by Miltenyi. Subject to the terms of the Quality
Agreement, if applicable, Miltenyi may, at its sole discretion, upon reasonable
prior written notice to Bellicum, elect to have the Miltenyi Products, or any
one of them or any component thereof, manufactured by an Affiliate of Miltenyi,
and further may subcontract the manufacturing of Miltenyi Product or any
component thereof, to a Subcontractor; provided that (i) Miltenyi shall
reasonably take into account Bellicum’s written concerns regarding proposed
Affiliate(s) or Subcontractor(s); and (ii) Miltenyi shall be solely and fully
responsible for the performance of all delegated and subcontracted activities by
its Affiliates and Subcontractor(s), including compliance with the terms of this
Agreement and the Quality Agreement (as applicable), and in no event shall any
such delegation or subcontract release Miltenyi from any of its obligations
under this Agreement. Miltenyi’s Subcontractors and Affiliates for the
manufacture and/or supply of Miltenyi Products will be listed in the Quality
Agreement
2.6    Compliance.
(a)    Miltenyi shall have sole responsibility for ensuring, and shall ensure,
that Miltenyi’s and its Affiliates’ and Subcontractors’ activities and
performance in connection with the manufacture of Miltenyi Products and the
supply of such Miltenyi Products to Bellicum under this Agreement are at all
times in compliance with Applicable Laws. Without limiting the generality of the
foregoing, it shall




7

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




be the sole responsibility of Miltenyi to obtain and maintain, and Miltenyi
shall obtain and maintain, all licenses, permits, authorizations, or
registrations required by Applicable Laws in order for Miltenyi, its Affiliates,
and/or Subcontractors (as the case may be) to manufacture and make Delivery of
Miltenyi Products, except as otherwise provided in this Agreement, at Miltenyi’s
expense.
(b)    Bellicum shall have sole responsibility for ensuring, and shall ensure,
that the use of the Miltenyi Products for their respective Permitted Use by
Bellicum, its Subcontractors and Licensees (as the case may be) is at all times
in compliance with Applicable Laws. Without limiting the generality of the
foregoing, it shall be the sole responsibility of Bellicum to obtain and
maintain, and Bellicum shall obtain and maintain, all licenses, permits,
authorizations, registrations, additional validations or additional testing
required by Applicable Laws in order for Bellicum, its Subcontractors and
Licensees to use the Miltenyi Products for the Permitted Use, at Bellicum’s
expense. Miltenyi shall comply with all reasonable requests for assistance by
Bellicum in connection with Bellicum’s efforts to obtain such licenses, permits,
authorizations, registrations, additional validations or additional testing, to
the extent applicable to the Miltenyi Products; provided that the Parties shall
agree on the scope of such assistance to be provided by Miltenyi and upon the
reasonable costs to be paid by Bellicum to Miltenyi for such assistance.
(c)    In the event that Bellicum receives notice from a Regulatory Authority
raising any issues concerning the safety or quality of any Miltenyi Product,
Bellicum shall promptly notify Miltenyi of the same in writing. Upon receipt of
such notification, and subject to Miltenyi’s obligations set forth in the
Quality Agreement, if applicable, in this regard, Miltenyi shall make
[...***...] to cure such safety or quality issue(s) as they relate to the
Miltenyi Products as promptly as possible, and unless such issues solely relate
to Bellicum’s Permitted Use of the relevant Miltenyi Product(s) in connection
with the manufacture or use of a Bellicum Product, such efforts shall be at
Miltenyi’s sole expense.
(d)    As of the Effective Date and to and through the expiration or termination
of this Agreement, each Party represents, warrants and covenants to the other
Party that: (1) such Party, and, to its actual knowledge, its owners, directors,
officers, employees, and any agent, representative, Subcontractor or other Third
Party acting for or on such its behalf, shall not, directly or indirectly,
offer, pay, promise to pay, or authorize such offer, promise or payment, of
anything of value, to any person for the purposes of obtaining or retaining
business through any improper advantage in connection with this Agreement, or
that would otherwise violate any Applicable Laws, rules and regulations
concerning or relating to public or commercial bribery or corruption; and
(2) its financial books, accounts, records and invoices related to this
Agreement or related to any work conducted for or on behalf of the other Party
are and will be complete and accurate in all material respects. Each Party may
request in writing from time to time that the other Party complete a compliance
certification regarding the foregoing in this Section 2.6.
2.7    Violations. Nothing herein contained shall oblige Miltenyi to continue
supplying, or Bellicum to continue ordering or purchasing, any Miltenyi Product
if such supply or purchase is reasonably believed by Miltenyi or Bellicum, as
the case may be, based on objective grounds, to violate Applicable Laws or such
Party’s licenses, or if the Miltenyi Products supplied to Bellicum infringe, or
are alleged to infringe, a Third Party’s Intellectual Property Rights.
2.8    Transfer of Miltenyi Products. Bellicum shall have the right to transfer
Miltenyi Product(s) purchased hereunder, or to request from Miltenyi, by notice
in writing, that Miltenyi Deliver any Miltenyi Product(s) purchased hereunder to
an Affiliate of Bellicum or a Subcontractor or Licensee of Bellicum Product
designated by Bellicum, solely for the purpose of the Permitted Use, subject to
the payment to Miltenyi of all additional expenses (if any) incurred by Miltenyi
in connection with such provision and transfer of Miltenyi Product(s) to
Bellicum’s designee; and provided that in each case: (i) each Subcontractor or
Licensee of Bellicum to whom Miltenyi Products are transferred shall be bound in
writing by limitations and obligations that are consistent with the
corresponding limitations and obligations imposed on Bellicum




8

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




hereunder and under the Quality Agreement, as applicable; and (ii)
notwithstanding the transfer of any Miltenyi Product purchased hereunder,
Bellicum will nevertheless continue to remain fully and primarily responsible
and liable to Miltenyi for payment of the Product Price and for the use of the
Miltenyi Product by any Subcontractor and Licensee to whom a Miltenyi Product is
transferred.
2.9    Bellicum Licensees.
(a)    If and to the extent that Bellicum grants rights with respect to a
Bellicum Product under license or other agreement(s) with one or more Licensees
of Bellicum, in no event shall Bellicum grant any rights under Miltenyi
Intellectual Property Rights other than as expressly permitted hereunder and as
are necessary to use Miltenyi Product for the purpose of the Permitted Use, or
any rights that are otherwise inconsistent with the terms of this Agreement or
the Quality Agreement.
(b)    To the extent that the rights granted to Bellicum hereunder (including
Bellicum’s right to use each Miltenyi Product for its Permitted Use) are shared
with one or more of its Subcontractors or Licensees in accordance with the terms
hereof, Bellicum shall first impose limitations and obligations on such
Subcontractors or Licensees, in writing, that are consistent with the
corresponding limitations and obligations imposed on Bellicum hereunder, and
Bellicum shall notify Miltenyi of the name and contact information for each such
Subcontractor or Licensee that it shares such rights with, in writing, in
accordance with Article 16 of this Agreement.
(c)    Bellicum shall promptly notify Miltenyi in writing of any additional
Licensee contemplating the use of Miltenyi Product(s) for the manufacture of a
Bellicum Product from time to time, which Licensee shall be added to the
Bellicum Product specific Module by amendment.
(d)    At the reasonable written request of Bellicum during the Term, Miltenyi
shall enter into a direct supply agreement for Miltenyi Products with any
Licensee nominated by Bellicum, materially consistent with the terms and
conditions of this Agreement and the Quality Agreement (as applicable), except
as agreed otherwise in writing between Miltenyi and the respective Bellicum
Licensee.
2.10    Liability for Non-Compliance. Notwithstanding anything to the contrary
herein, Bellicum shall, in relation to Miltenyi, at all times and in all
respects continue to remain fully and primarily responsible and liable to
Miltenyi for the performance and the acts or omissions of its Affiliate,
Subcontractor, and Licensee in connection with the subject matter of this
Agreement, including the failure of an Affiliate, Subcontractor, or Licensee of
Bellicum to comply with all of the limitations and obligations imposed on
Bellicum hereunder. Notwithstanding anything to the contrary herein, Miltenyi
shall, in relation to Bellicum, at all times and in all respects continue to
remain fully and primarily responsible and liable to Bellicum for the
performance and the acts or omissions of its Affiliates and Subcontractors in
connection with the subject matter of this Agreement, including the failure of
an Affiliate or Subcontractor of Miltenyi to comply with all of the limitations
and obligations imposed on Miltenyi hereunder. For clarity, in no event shall
any permitted delegation or subcontracting of any activities to be performed in
connection with this Agreement release a Party from any of its limitations or
obligations under this Agreement.
2.11    Governance.
(a)    Alliance Managers. Each Party shall appoint an appropriately qualified
individual to serve as an alliance manager under this Agreement (the “Alliance
Manager”). Such persons shall endeavor to assure clear and responsive
communication between the Parties and the effective exchange of information, and
may serve as the primary point of contact for any matters arising under this
Agreement. The Alliance Managers may attend meetings of the JSC, assist in
resolving Disputes at the initial level of the Parties’ good faith discussions,
and may raise issues for discussion by the JSC.


9

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




(b)    Joint Steering Committee. The Parties hereby establish a joint steering
committee (the “JSC”) that will monitor and provide strategic oversight of the
activities under this Agreement, and facilitate communications between the
Parties with respect to the supply of Miltenyi Products and Bellicum’s
development and commercialization of Bellicum Products. Each Party shall
initially appoint up to three (3) representatives (or their designees) to the
JSC, excluding the Alliance Manager of each Party who will attend JSC meetings
in a non-voting capacity. Each such JSC representative of a Party will have
sufficient seniority within such Party to make decisions arising within the
scope of the JSC’s responsibilities. The Parties’ initial representatives to the
JSC will be provided to each other Party within thirty (30) days after the
Effective Date. The JSC may change its size from time to time by mutual consent
of its members. Each Party may replace its JSC representatives at any time upon
written notice to the other Party; provided, however, that neither Party may
replace a representative on the JSC with an individual with lower seniority
without the approval of the other Party, which approval shall not be
unreasonably withheld. The JSC shall meet at least two times each Calendar Year,
and at least one such JSC meeting shall be in person/ face-to-face with
alternating locations (for in person/ face-to-face meetings only), unless
otherwise agreed in writing by both Parties. Each Party may invite up to three
(3) of its own employees, and the JSC may invite other non-members, to
participate in the discussions and meetings of the JSC, provided that such
participants shall have no voting authority at the JSC. The JSC shall have two
(2) co-chairpersons, one from each Party. The role of the co-chairpersons shall
be to convene and preside at meetings of the JSC. The Alliance Managers shall
work with the co-chairpersons to prepare and circulate agendas and to ensure the
preparation of minutes. The co-chairpersons shall have no additional powers or
rights beyond those held by the other JSC representatives.
(c)    Specific Responsibilities of the JSC. In addition to its overall
responsibility for monitoring and providing strategic oversight with respect to
the Parties’ activities under this Agreement, the JSC shall in particular: (i)
oversee the collaborative efforts of the Parties under this Agreement; (ii)
review and discuss the research, development and commercialization of Miltenyi
Products and Bellicum Products, including regulatory matters related thereto;
(iii) attempt to resolve Disputes presented by the Alliance Managers; and (iv)
perform such other functions as appropriate to further the purposes of this
Agreement, in each case, as agreed in writing by the Parties. The JSC has no
authority to modify this Agreement, the Quality Agreement or any Module.
ARTICLE 3 PRODUCT QUALITY; CHANGE CONTROL
3.1    Product Quality.
(a)    Product Specifications. Miltenyi shall manufacture or have manufactured
the Miltenyi Products to meet the agreed Product Specifications, as then in
effect, as published by Miltenyi from time to time, or as set forth in the
Quality Agreement, as applicable.
(b)    Agreed Standards. All Miltenyi Products shall be manufactured and quality
controlled in compliance with and pursuant to: (i) the Agreed Standards, (ii)
the requirements of the Quality Agreement, if applicable, and (iii) Applicable
Laws.
(c)    Testing. Miltenyi shall have standard analytical testing performed on
each batch of Miltenyi Product to be shipped to Bellicum, in accordance with
Agreed Standards and the procedures described in the corresponding
documentation, to verify that Miltenyi Product meets Product Specifications and
that it was manufactured in accordance with Agreed Standards and Applicable
Laws.
(d)    Quality System. All Miltenyi Products supplied under this Agreement shall
be manufactured and quality controlled under an appropriate quality system in
accordance with Agreed Standards, as more fully described in the Quality
Agreement (as applicable). Any subsequent change to Miltenyi’s quality system
that, as Bellicum can reasonably establish, would have or is likely to have a
material effect on the safety, efficacy, identity and/or quality of a Miltenyi
Product or its Permitted Use, requires the Parties to discuss and agree upon
each such change in writing.


10

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




(e)    Quality Agreement. Within [...***...] days from the Effective Date (or
such longer period as agreed by the Parties in writing, but in any event prior
to the first delivery of Clinical Grade Product to Bellicum), the Parties shall
enter into an agreement on mutually acceptable, commercially reasonable terms
that details the quality assurance obligations of each Party relating to
Clinical Grade Products (the “Quality Agreement”). In the event of a conflict
between the terms of the Quality Agreement and the terms of this Agreement, the
provisions of this Agreement shall govern; provided, however, that the Quality
Agreement shall govern in respect of quality issues.
3.2    Change Control.
(a)    General. Subject to the terms and limitations set forth in this Section
3.2 and in the Quality Agreement, and unless otherwise agreed between the
Parties in writing from time to time, Miltenyi reserves the right to
periodically make changes to the Product Specifications, Agreed Standards and/or
otherwise with respect to the properties, manufacture and/or testing of the
Miltenyi Products (including changes with respect to: suppliers of raw
materials; quality in raw materials; methods of manufacturing; packaging;
equipment and/or premises; Subcontractors; product control techniques and
methods of analysis; product release specifications; and/or presentation and
content of relevant documentation, including certificates pursuant to Section
6.5) from time to time during the Term (each, a “Change”).
(b)    Change Notification. Change notifications shall be provided in accordance
with the applicable notification procedures set forth in the Quality Agreement
or in this Agreement. In the event that Miltenyi proposes a Material Change,
unless such proposed Change is a Required Change pursuant to Section 3.2(c)
below and there are compelling reasons for earlier implementation of such
Required Change, Miltenyi shall give Bellicum at least [...***...] months’
advance written notice prior to implementation of the proposed Material Change
(a “Change Notification”). Miltenyi shall be responsible for drafting relevant
documentation and shall provide to Bellicum all information reasonably necessary
for Bellicum to make appropriate filings with the applicable Regulatory
Authority regarding any Change under this subsection, if applicable.
(c)    Changes Required for Compliance. If during the Term a Change is required
to comply with changes in Agreed Standards made by Regulatory Authorities,
Applicable Laws and/or other requirements of a Regulatory Authority, or if
Miltenyi determines, in its reasonable judgment, that a Change is required to
address safety and/or quality issues in regard to the Miltenyi Product generally
(in each case, a “Required Change”), Miltenyi shall use [...***...] to implement
such Required Change at its cost. However, in the event that a Required Change
is specifically related to the use of Miltenyi Product for a Permitted Use in
relation to a Bellicum Product (a “Bellicum-Specific Required Change”), then
Miltenyi shall use [...***...] to implement such Bellicum-Specific Required
Change only if and to the extent Bellicum agrees to reimburse Miltenyi for all
documented costs and expenses reasonably incurred by Miltenyi as a result of any
such Bellicum-Specific Required Change. Prior to implementing a Required Change
in accordance with this Section 3.2(c), Miltenyi shall promptly advise Bellicum
as to any scheduling and/or Product Price adjustments which may result from any
such Required Change, if any. Miltenyi and Bellicum shall negotiate in good
faith in an attempt to reach agreement on (i) the new Product Price, if any, for
any Miltenyi Product which embodies such Required Change, giving due
consideration to the effect of such change on Miltenyi’s manufacturing costs for
the changed Miltenyi Product as well as any other relevant factors, (ii) the
responsibility for any costs and expenses associated with Miltenyi’s activities
required to implement such Change, and (iii) any other amendments to this
Agreement which may be necessitated by such Change (e.g., an adjustment to the
lead time for firm orders). For clarity, Miltenyi shall have no obligation to
implement a Bellicum-Specific Required Change unless and until the Parties have
reached agreement on all items as described in the preceding sentence.
(d)    Changes Requested by Bellicum. If during the Term Bellicum desires
Miltenyi to make any Change not necessary to comply with changes in Agreed
Standards made by Regulatory




11

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




Authorities, Applicable Laws and/or other requirements of Regulatory Authorities
(in each case, a “Bellicum-Requested Change”), Bellicum shall notify Miltenyi
thereof in writing. Implementation of any such proposed Bellicum-Requested
Change shall be subject to Miltenyi’s consent. Miltenyi may withhold its consent
to an Bellicum-Requested Change if Miltenyi reasonably determines that such
change (i) does not comply with Agreed Standards, Applicable Laws or the
requirements of Miltenyi’s applicable Regulatory Authority, or (ii) could have
potential adverse impact on Miltenyi’s manufacturing activities or the sale of
the respective Miltenyi Product to other customers. In addition, a
Bellicum-Requested Change shall only be implemented following a technical and
cost review which shall be conducted as promptly as is reasonably possible and
in good faith by Miltenyi, at Bellicum’s cost, and shall be subject to Miltenyi
and Bellicum reaching agreement as to the one-time costs and revisions to the
Product Price necessitated by any such Bellicum-Requested Change. If Bellicum
agrees to reimburse Miltenyi for all documented costs and expenses reasonably
incurred by Miltenyi as a result of the proposed Bellicum-Requested Change and
accepts a proposed Product Price adjustment that reflects a change in Miltenyi
manufacturing costs resulting from such Bellicum-Requested Change, Miltenyi
shall use [...***...] to implement the proposed Bellicum-Requested Change. For
clarity, an agreed adjustment to the Product Price shall become effective only
with respect to orders for Miltenyi Products that are manufactured in accordance
with the Bellicum-Requested Change.
(e)    Changes Requested by Miltenyi. If during the Term Miltenyi wishes to make
any Material Change not necessary to comply with changes in Agreed Standards
made by Regulatory Authorities, Applicable Laws or other requirements of
Regulatory Authorities (in each case, a “Miltenyi-Requested Change”), Miltenyi
shall notify Bellicum in accordance with the Change Notification procedures set
forth in Section 3.2(b) and the Quality Agreement before implementation of such
Miltenyi-Requested Change (including at least 6 months advance written notice
prior to implementation), and shall keep Bellicum advised of its efforts to
effectuate such change. Miltenyi shall use its best efforts to provide to
Bellicum with a commercially reaosnable number of samples of the “Changed
Miltenyi Product” (meaning such Miltenyi Product that is produced under
conditions of the Miltenyi-Requested Change) for evaluation by Bellicum as soon
as such Changed Miltenyi Product becomes available during the post-noficiation
period. Miltenyi shall be responsible for drafting relevant documentation and
shall provide to Bellicum any information reasonably necessary for Bellicum to
make appropriate filings with the applicable Regulatory Authority for Bellicum
to obtain any required amendment or other modification of the Bellicum Product
regulatory approvals regarding changes under this subsection, if applicable.
Miltenyi shall implement such Miltenyi-Requested Change at its own cost and
expense. If Bellicum does not agree that such Changed Miltenyi Product is
acceptable from Bellicum’s perspective, then any limitations on or obligations
of Bellicum under Article 5 pertaining to forecast variances and Firm Zone
ordering in relation to Miltenyi Products affected by such Miltenyi-Requested
Change shall not apply, and therefore Bellicum has no obligation to purchase any
such Changed Miltenyi Products.
(f)    Cooperation. In connection with any Change pursuant to this Section 3.2,
the Parties shall cooperate, share information, and otherwise act in good faith
to prepare the appropriate documentation as may be necessary to secure and
maintain appropriate regulatory approvals or manufacturing permits for Miltenyi
Product and Bellicum Product, respectively.
(g)    Continued Supply. Except in the event of a Required Change, or other
circumstances requiring the prompt implementation of a proposed Material Change
(as such circumstances and prompt implementation are notified to Bellicum in
writing and if requested by Bellicum, discussed with Bellicum in good faith),
Miltenyi shall continue to supply Miltenyi Product without the proposed Material
Change for as long a period as is reasonably required for Bellicum, using
[...***...], to make all appropriate filings and obtain any required amendment
or modification of existing regulatory approvals for Bellicum Product (unless
otherwise agreed, such period not to exceed six (6) months from the date of
implementation of the Material Change as provided in Miltenyi’s Change
Notification pursuant to Section 3.2(b)), subject to the Parties reaching
agreement, as to the one-time costs and revisions to the Product




12

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




Price necessitated by any such continued supply of unchanged Miltenyi Product
during such period. Until such agreement is reached, any limitations on or
obligations of Bellicum under Article 5 pertaining to forecast variances and
Firm Zone ordering in relation to Miltenyi Products described in this subsection
(g) shall not apply, and therefore Bellicum has no obligation to purchase any
such Miltenyi Products produced after implementation of such Material Change. If
the continued supply of unchanged Miltenyi Product under this subsection (g) is
reasonably estimated by the Parties to exceed a period of six (6) months from
the implementation date of the Material Change notified in a Change Notification
pursuant to Section 3.2(b), then the Parties shall promptly meet to discuss in
good faith how to remedy the situation.
(h)    Notwithstanding the provisions of subsections (e) and (g), in the event
that Bellicum reasonably determines to reject a proposed Material Change
(including a Miltenyi-Requested Change), Miltenyi will continue to supply the
applicable Miltenyi Product without such change after expiry of the said 6-month
period and during the Term of this Agreement, or until Bellicum has secured an
alternate source of supply from a Third Party manufacturer; provided, however,
that the Parties will discuss in good faith, reflecting the change in
circumstances contemplated by this Section 3.2(h), and agree in writing upon
commercially reasonable terms to be set forth in an amendment to this Agreement
to reflect any demonstrable increased cost and effort (if any) resulting from
the manufacture of unchanged Miltenyi Product solely for Bellicum, including (as
an example) any applicable adjustments to Forecasts, Lead Times, production
cycles, batch sizes, Delivery Dates, Product Prices, or other relevant issues.
If the Parties cannot reach agreement regarding such amendment, any obligations
of Bellicum in relation to a Forecast for the affected Miltentyi Product in
months 7-12 of the applicable Monthly Forecast, and any limitations regarding
forecast variances, as each of these are set forth in Article 5, will not apply
to a Miltenyi Product produced after implementation of such Material Change
(i.e., one that replaces such affected (unchanged) Miltenyi Product), and
Miltenyi shall be relieved from any obligations to supply such affected
(unchanged) Miltenyi Product under this Agreement after the period described in
the first sentence of this subsection (h) ends. For clarity, in no event shall
Miltenyi be required to manufacture, supply or sell an existing Miltenyi Product
to which a Required Change must be applied.
(i)    Research Grade Products. The notification requirements of the second
sentence of Section 3.2(b) of this Agreement with respect to Material Changes
and the obligations of Section 3.2(g) with respect to Continued Supply shall not
apply to Research Grade Products.
(j)    Costs. Bellicum shall have responsibility for any Regulatory Authority
filing fees and other costs and expenses incurred by Bellicum in connection with
any filing or required amendment or other modification of regulatory approvals
or consents for Bellicum Product resulting from any Change pursuant this Section
3.2, if applicable.
ARTICLE 4 REGULATORY
4.1    Regulatory Responsibility.
(a)    Bellicum Product(s). Subject to responsibilities pertaining to Miltenyi
Products that are solely reserved by Miltenyi under this Agreement, and subject
to the provisions in this Article 4 (including Section 4.7), Bellicum will be
solely responsible for all regulatory activities with respect to any Bellicum
Product, including the manufacture and quality control thereof.
(b)    Miltenyi Product(s). Subject to responsibilities pertaining to Bellicum
Product(s) that are solely reserved by Bellicum under this Agreement, and
subject to the provisions in this Article 4 (including Section 4.7), Miltenyi
will be solely responsible for all regulatory activities with respect to any
Miltenyi Product, including the manufacture and quality control thereof.
(c)    Disclaimer. Bellicum hereby acknowledges and agrees that, except as
specifically set out with respect to any Miltenyi Product in the Product
Specifications or in the Quality Agreement, as




13

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




applicable, the Miltenyi Products have no approvals by Regulatory Authorities in
the Territory for use in diagnostic or therapeutic procedures or other clinical
applications, or for any other use requiring compliance with any law or
regulation regulating clinical, diagnostic or therapeutic products or any
similar product (hereinafter collectively referred to as “Regulatory Laws”).
Bellicum further acknowledges and agrees that Miltenyi Products have not yet
been fully tested or validated for safety or effectiveness in connection with
Bellicum’s Permitted Use. Save as set out in the Product Specifications or the
applicable Quality Agreement, it shall be the sole responsibility of Bellicum to
test and validate the Miltenyi Products for Bellicum’s contemplated Permitted
Use hereunder and to take all other actions necessary to establish compliance of
Bellicum’s Permitted Use thereof with all regulatory requirements, and to ensure
that any Bellicum Product resulting from such Permitted Use meets all applicable
safety, quality, or other regulatory requirements (including Regulatory Laws),
in each case prior to the first use of such Miltenyi Product.
(d)    The Miltenyi Products supplied hereunder may not be used for any purpose
that would require Regulatory Authority approvals or consents unless such proper
Regulatory Authority approvals or consents have been obtained. Bellicum agrees
that if it elects to use, or causes any Bellicum Subcontractor or Licensee to
use, any Miltenyi Products for a purpose that would subject Miltenyi or such
Miltenyi Products to the jurisdiction of any Regulatory Laws, Bellicum will be
solely responsible for obtaining any required Regulatory Authority approvals or
consents, and for otherwise ensuring that Bellicum’s (or its Subcontractors’ or
Licensees’) use of such Miltenyi Products for such purpose complies with such
Regulatory Laws. Bellicum shall defend and indemnify Miltenyi and its Affiliates
against any liability, damage, loss or expense resulting from or arising out of
Bellicum’s failure to obtain all necessary Regulatory Authority approvals or
consents or to comply with any Regulatory Laws in relation to Bellicum’s use of
such Miltenyi Products for such purpose.
4.2    Regulatory Authority Requirements. Miltenyi states that (i) Miltenyi is
obliged by relevant Regulatory Authorities to keep a record of all of its
customer’s clinical trials that use Miltenyi Products (name and title of
clinical trials, the official registration numbers, name and addresses of the
involved principal investigators and clinical trial centers as well as the
corresponding formal document granting approval of an IND (for example only,
IND/CTA acknowledgement letter of the relevant Regulatory Authority(ies)
involving the use of “IDE/CRR”-labelled Miltenyi Products)) (regardless of
whether such clinical trials are sponsored by Miltenyi or by any Third Party);
and (ii) Miltenyi is not permitted to provide “IDE/CRR”-labeled Miltenyi
Products to customers in the United States for use in clinical trials if the IND
or IDE is not approved by the respective regulatory authority or rejected. .
Miltenyi shall act and shall have no liability to Bellicum for acting in
accordance with the foregoing requirements. As used herein, “CTA” means a
clinical trial application; “IDE” means an investigational device exemption; and
“IDE/CRR” references a certain subset of Miltenyi Products labeled with the
“IDE/CRR” designation.
4.3    Regulatory Work. Miltenyi has established, or may from time to time
establish, Master Files for one or more Miltenyi Products with one or more
Regulatory Authorities in the Territory. Miltenyi shall maintain each such
Master File in accordance with Applicable Laws (“Regulatory Work”). To the
extent Bellicum requests that Miltenyi generate any additional Master File
and/or add additional information to any existing Master File, the provisions of
Section 4.4 “Extension of Scope, Supplemental Services” below shall apply.
4.4    Extension of Scope, Supplemental Services. With respect to any Bellicum
Product, Bellicum may request that Miltenyi provide additional regulatory
assistance beyond the scope of the Regulatory Work, and/or may request that
Miltenyi perform additional services (i.e. generation of additional supportive
data for inclusion in a Master File) that alter, amend, or add to the Regulatory
Work. Bellicum shall submit each such request to Miltenyi with reasonable detail
in writing. Any request that constitutes a material modification or increase in
scope of the Regulatory Work or an agreement for the provision of additional
services shall require a written amendment to this Agreement via the Bellicum
Product- or Bellicum Program-specific Module signed by authorized
representatives of both Parties. Such amendment




14

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




shall specify in detail any modification or scope change of the Regulatory Work
performed by Miltenyi, the appropriate compensation (if any) or basis for such
compensation to be paid to Miltenyi by Bellicum for the performance of such
additional Regulatory Work assistance or services, and the appropriate time
schedule for completion of such additional Regulatory Work assistance or
services. Upon executing such written amendment, the additional Regulatory Work
assistance or services shall be deemed included within Regulatory Work and
subject to the standards of performance described in this Agreement.
4.5    Master Files; Right to Cross Reference. Upon Bellicum’s written request,
subject to Section 4.9, Miltenyi shall submit a cross reference letter to the
appropriate Regulatory Authority(ies) in any Designated Country in which
Miltenyi maintains a Master File(s) for the relevant Miltenyi Product(s),
authorizing such Regulatory Authority(ies) to access and refer to such Master
File(s) for the relevant Miltenyi Product(s) to the extent such information is
reasonably required for regulatory purposes to obtain the applicable regulatory
approvals for the Permitted Use of the Miltenyi Product(s) and/or the Bellicum
Product(s); provided, however, that Bellicum shall first provide to Miltenyi all
necessary information about such Bellicum Product that is reasonably included in
such cross reference letter.
4.6    Rights to Master Files. Miltenyi shall solely own and retain all rights,
title and interest in and to the Master File(s) (and any pertaining regulatory
documentation). Bellicum shall have no right to access the Master File(s), or,
except as expressly set forth in Section 4.5 supra, to require the disclosure by
Miltenyi of any information contained in any Master File, or to cross-reference
or otherwise use the Master File(s) for any purpose other than as expressly
provided herein.
4.7    Communication to/from Regulatory Authorities.
(a)    Communication from Regulatory Authorities. Each Party will promptly
notify the other Party in writing of any material communication from any
Regulatory Authority that is related specifically to (i) the safety and/or
functionality of any Miltenyi Product(s) and/or the use thereof for the
manufacture of Bellicum Product or (ii) the safety and/or functionality of any
Bellicum Product(s) as the same relate or could relate to a Miltenyi Product
and/or the use of Miltenyi Product(s) in the manufacture of Bellicum Product(s),
and that would, in each case of (i) and (ii), reasonably be expected to have a
material adverse effect on either Party’s products that are the subject matter
of this Agreement, or ability of a Party to comply with its obligations under
this Agreement (collectively, “Communication(s)”). Each Party shall, as soon as
practicable after any contact with or receipt of any Communication, forward a
copy or description of the same (to the extent it so relates) to the other
Party. Each Party reserves the right to redact its Confidential Information and
confidential Third Party information from such Communications. Each Party shall
obligate its Affiliates and Subcontractors accordingly.
(b)    Communication to Regulatory Authorities. In the event that a response to
a Regulatory Authority is required in connection with any Communication,
Bellicum will have sole responsibility for the form and content of any response
to a Communication from a Regulatory Authority in connection with any regulatory
submission regarding a Bellicum Product, or any non-Miltenyi Product component
thereof (Miltenyi will provide its proposed response regarding any Miltenyi
Product component thereof), and any non-product-specific information and/or
non-procedure-specific information related to Bellicum, and Miltenyi will have
sole responsibility for the form and content of any response to a Communication
from a Regulatory Authority regarding a Miltenyi Product regulatory submission
or any component thereof, the Master Files, and any non-product specific
information related to Miltenyi. If Miltenyi’s response is requested and needed
in connection with any Bellicum Product regulatory submission, and a delayed
response is likely to delay development or commercialization of such Bellicum
Product, then Miltenyi will promptly use its diligent efforts to provide such
response as soon as practicable. At the responding Party’s reasonable request
and expense, the other Party will collaborate in good faith with the responding
Party in preparing such responses and, subject to Sections 4.5 and 4.6, will
provide the responding




15

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




Party with information that the responding Party reasonably believes is required
to develop a requested response for questions in relation to such Communication.
(c)    Required Communications. If Bellicum is required to communicate with any
Regulatory Authority specifically regarding any Miltenyi Product, then Bellicum
shall so advise Miltenyi as soon as practicable and, unless prohibited by
Applicable Law, or to the extent that such a disclosure would result in the
violation of any contractual obligations to a Third Party, provide Miltenyi in
advance with a copy of any proposed written Communication with such Regulatory
Authority to the extent that such Communication pertains to Miltenyi Products;
provided that Bellicum reserves the right to redact its Confidential Information
and confidential Third Party information from such copy. Bellicum shall use
reasonable efforts to comply with all reasonable direction of Miltenyi
pertaining to the foregoing. To the extent permitted by the Regulatory
Authority, Miltenyi shall have the right to participate in any planned oral
Communications or meetings between Bellicum and any Regulatory Authority
specifically relating to Miltenyi Products or Miltenyi Technology. For purposes
of clarification, the obligations imposed on Bellicum pursuant to this
Section 4.7(c) shall not apply with respect to Communications with Regulatory
Authorities that are focused primarily on a non-Miltenyi Product portions or on
a Bellicum Product.
4.8    Assistance. Miltenyi shall, if requested by Bellicum, consult with and
provide reasonable assistance to Bellicum with regard to regulatory matters
concerning the Miltenyi Products, as appropriate, provided that for any
assistance regarding regulatory matters that is beyond the scope of standard use
of the Miltenyi Products as made available in Miltenyi’s catalogue, Bellicum
shall pay for Miltenyi’s time for such consulting and assistance at Miltenyi’s
then-standard rates, which scope and limits shall be discussed between the
Parties and mutually agreed in writing prior to the performance of the
assistance by Miltenyi (subject to the Parties’ representations, warranties and
liabilities under this Agreement). Absent Miltenyi’s gross negligence or willful
misconduct, Bellicum shall bear all responsibility for Bellicum’s or Bellicum
Subcontractors’ use of information provided by Miltenyi (including use in
regulatory filings and any Third Party liability) pursuant to this Section 4.8.
4.9    Additional Filings. Bellicum acknowledges that, as of the Effective Date,
Master Files in relation to Miltenyi’s supply obligations have not been filed in
all jurisdictions worldwide. If Bellicum desires to pursue clinical evaluations
related to the approvability or approval of any Bellicum Product or decides to
pursue commercialization of any Bellicum Product in any jurisdiction where
Miltenyi does not then have an active Master File, and Bellicum would not
legally be able to conduct such evaluation or commercialization without Miltenyi
filing a Master File in such jurisdiction or making necessary information
available to the Regulatory Authority, then Bellicum shall so notify Miltenyi,
and the Parties shall discuss in good faith the terms and conditions under which
Miltenyi would be willing to file such Master File or provide necessary
information to the Regulatory Authority including additional compensation to
Miltenyi (if any), but Miltenyi shall not be obligated to file such Master File
or provide such information, unless the Parties mutually agree in writing on
such commercially reasonable terms and conditions. To the extent requested by
Bellicum in writing from time to time to amend the Bellicum Product specific
Module to include Additional Countries, Miltenyi shall work in good faith with
Bellicum to include such Additional Countries in accordance with the provisions
of Section 2.3 supra.
4.10    Disclaimer. Except as provided in this Article 4 or otherwise in the
Agreement, Miltenyi provides no warranty that any Master File or other
regulatory dossier or submission by Miltenyi or Bellicum will be approved by any
Regulatory Authority. Miltenyi shall in no way be held responsible for any
refusal by any Regulatory Authority or ethics committee to grant permission to
conduct a clinical trial(s) and/or for any refusal by any Regulatory Authority
to grant approval under an Investigational New Drug Application (IND) or under a
Biological License Application (BLA) or for compassionate use for a Bellicum
Product.








16

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




ARTICLE 5 FORECASTS AND ORDERS
5.1    Forecasts. In order to assist Miltenyi with its capacity, procurement and
production planning, and as a general framework for forecasting Bellicum’s
orders of Miltenyi Products (where more specific parameters may be set forth in
a given Module), Bellicum agrees to provide Miltenyi with rolling forecasts of
Bellicum’s (and its Subcontractors’ and Licensees’) anticipated quantity
requirements for Miltenyi Products in the Forecast Territory during the Term of
this Agreement, in accordance with the provisions of this Section 5.1 (each, a
“Forecast”). There is no binding forecasting obligation for Research Grade
Products, except (if applicable) as otherwise explicitly agreed in a Module. Any
modified forecasting terms and conditions for a particular Bellicum Product or
Bellicum Program that supplement this Article 5 will be set forth in the Module
applicable to that Bellicum Product or Bellicum Program. All of the Forecasts
provided under this Agreement will break down the demand of Miltenyi Products on
a product-by-product (expressed in number of units) and manufacturing
country-by-manufacturing country basis (i.e., Forecast Territory only) and
substantially follow the mutually agreed Miltenyi forecast sheet, as attached
hereto in Exhibit C 1-3. All Forecasts provided by Bellicum will be good faith
estimates of Bellicum’s anticipated quantity requirements for Miltenyi Products
during the relevant period. Bellicum agrees to use [...***...] in preparing all
Forecasts provided hereunder to minimize variances between Forecasts. Each
Forecast shall be duly signed by an authorized representative of Bellicum (or
Bellicum’s designee on behalf of Bellicum) and submitted in writing to Miltenyi,
by mail, email or facsimile, and shall supersede prior Forecasts to the extent
the Forecast overlaps with prior Forecasts.
(a)    Rolling Monthly Forecast; Firm Zone. Within [...***...] Business Days of
the Effective Date, and thereafter by the [...***...] day of each Calendar Month
during the Term, Bellicum shall submit a monthly rolling Forecast of Bellicum’s
anticipated quantity requirements for Miltenyi Products within the Forecast
Territory (on a manufacturing country-by-manufacturing country basis) for each
of the next twelve (12) consecutive Calendar Months (e.g., year 1: months 1-12),
commencing with the Calendar Month in which such Forecast is submitted (each, a
“Monthly Forecast”). (For clarity, the initial Monthly Forecast will cover
Calendar Year 1, i.e., Calendar Months 1-12; the following Monthly Forecast will
cover the twelve Calendar Months period following the Calendar Month 1 of the
previous Monthly Forecast, i.e., Calendar Months 2-13.) The Monthly Forecast
shall show quantities forecasted on a monthly basis, and for the first (1st)
three (3) months shall state the desired dates of Delivery for the forecasted
quantities. With respect to any Monthly Forecast for Miltenyi Products submitted
during the Term, [...***...] percent ([...***...]%) of the quantities forecasted
for the first (1st) three (3) month period of each Monthly Forecast (each such
3-month period will be referred to as the “Firm Zone”) shall be binding, and the
corresponding portion of each subsequent Monthly Forecast shall be consistent
with such period. For clarity, all forecasted quantities of Miltenyi Products
during the Firm Zone shall constitute a binding commitment by Bellicum to submit
corresponding Purchase Orders for Miltenyi Products. The Parties agree that,
except with respect to the Firm Zone and any additional conditions set forth in
a given Module, a Monthly Forecast provided by Bellicum will not be binding upon
both Parties.
(b)    Rolling Quarterly Forecast. Within [...***...] Business Days of the
Effective Date, and thereafter by the [...***...] day of each last month of a
Calendar Quarter during the Term, Bellicum shall submit a non-binding quarterly
rolling Forecast of Bellicum’s anticipated quantity requirements for Miltenyi
Products for each of the four (4) Calendar Quarters immediately following the
last month of such Calendar Quarter (each, a “Quarterly Forecast”). Each
Quarterly Forecast shall show anticipated quantity requirements on a quarterly
basis. (For clarity, the initial Quarterly Forecast will cover Calendar Year 2,
i.e. Calendar Quarters 1, 2, 3 and 4 (covering Calendar Months 13-15, 16-18,
19-21 and 22-24); the following Quarterly Forecast will cover the four Calendar
Quarter period following the Calendar Quarter 1 of the previous Quarterly
Forecast, i.e. Calendar Quarters 2-5.) A Quarterly Forecast provided by Bellicum
will not be binding upon both Parties.


17

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)






(c)    Long-Term Forecast. In addition, Bellicum (or Bellicum’s designee on
behalf of Bellicum) shall within [...***...] days of the Effective Date, and
thereafter by [...***...] of each Calendar Year during the Term, submit a
non-binding annual rolling Forecast of Bellicum’s anticipated quantity
requirements for Miltenyi Products for each of the next three (3) consecutive
Calendar Years, commencing with the Calendar Year in which such Forecast is
submitted (each, a “Long-Term Forecast”) for the purposes of assisting Miltenyi
with its capacity and production planning for Miltenyi Products during such
period. Each Long-Term Forecast shall show anticipated quantity requirements on
an annual basis. (For clarity, the initial Long-Term Forecast will cover the
Calendar Years 3 to 5; the following Long-Term Forecast will cover the Calendar
Years period following the previous Calendar Year 3 of the previous Long-Term
Forecast, i.e. Calendar Years 4-5.) A Long Term Forecast provided by Bellicum
will not be binding upon both Parties and shall serve to assess future capacity
planning at Miltenyi.
(d)    Forecasts Due Periodically. In the event that Miltenyi has failed to
receive an updated Forecast for any relevant forecast period within the times or
by the dates provided in clauses (a) through (c) above, Miltenyi shall promptly
notify Bellicum of such failure in writing and, if Bellicum fails to respond
with an updated Forecast by the [...***...] day of a Calendar Month of the
relevant forecast period, the most recent Forecast shall be regarded as current.
(e)    Acceptable Forecast Variance. Outside the Firm Zone, Bellicum may
increase or decrease the amount of Miltenyi Product forecast for each Calendar
Month of each Monthly Forecast by up to [...***...] percent ([...***...]%) for
Calendar Months 4 through 6, and by [...***...] percent ([...***...]%) for
Calendar Months 7 through 12, compared to the amount of Miltenyi Product that
was forecast for the comparable Calendar Month in the prior Monthly Forecast
provided in accordance with this Agreement, on a product-by-product and
country-by-country basis, (e.g., the forecast for the fourth Calendar Month in a
Monthly Forecast may not increase or decrease by more than [...***...]% of the
amount of any particular Miltenyi Product in any particular country forecast for
the fifth Calendar Month of the prior Monthly Forecast). For clarity, variances
with respect to forecasts submitted for any Calendar Month within the Firm Zone
shall not be acceptable.
5.2    Volume Limitations.
(a)    Subject to Bellicum’s adherence to its Forecast obligations pursuant to
Section 5.1 above, or as specifically modified in a specific Module, Miltenyi
shall meet the demands of any Purchase Orders (as defined below) that are made
by Bellicum in compliance with the Forecasts. Miltenyi shall not be obligated to
supply Bellicum with quantities of Miltenyi Product in excess of [...***...]
percent ([...***...]%) of the most recent Forecast provided to Miltenyi but
agrees to use [...***...] to satisfy Bellicum’s requirement of Miltenyi Product
in excess of [...***...] percent ([...***...]%) of the relevant Forecast
quantities in accordance with the terms of this Agreement.
(b)    In the event that Miltenyi becomes aware that it is or will be unable to
supply any desired quantity of Miltenyi Product pursuant to a Purchase Order
that falls within the relevant Forecast on or before the applicable Delivery
date(s) therefor, Miltenyi shall promptly inform Bellicum, and then, the Parties
shall, in good faith, seek to agree on a revised date (or dates) for Delivery.
If Miltenyi fails to propose a reasonably acceptable plan for the Delivery,
Bellicum may, to be determined in Bellicum’s reasonable discretion and
notwithstanding anything to the contrary in the Agreement, at its option, cancel
the Purchase Order.
5.3    Firm Zone Requirements. Unless otherwise set forth in a relevant Module,
the quantity of Miltenyi Product(s) forecasted for each Calendar Month of the
Firm Zone of the most recent rolling Monthly Forecast submitted pursuant to
Section 5.1(a) of this Agreement shall be binding on both Parties, commencing on
the Effecctive Date of the Agreement (but not for the first three months
thereto), and in each Calendar Month during the Term, Bellicum shall have the
firm obligation to order at a minimum the amount of Miltenyi Product(s)
specified for the first (1st) Calendar Month of the most recent rolling Monthly
Forecast




18

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




(such amount, the “Firm Zone Requirements”). The Firm Zone Requirement shall not
apply within the first three months of the Effective Date of the Agreement.
Within [...***...] days of the end of each Calendar Quarter, Miltenyi will
calculate the total Firm Zone Requirements for each of the three (3) Calendar
Months during that Calendar Quarter. In the event that Bellicum fails to order
the Firm Zone Requirements of Miltenyi Product from Miltenyi during any
particular Calendar Month in the relevant Calendar Quarter in which Miltenyi was
ready, willing and able to Deliver Miltenyi Product in accordance with the
applicable Monthly Forecast, then the “Firm Zone Order Shortfall” shall be the
total amount by which the Firm Zone Requirements for any given Calendar Month
during such Calendar Quarter exceed the amount of Miltenyi Product actually
ordered by Bellicum during such Calendar Month. Miltenyi will invoice Bellicum
for an amount equal to the Firm Zone Shortfall and Bellicum will pay such
invoice within [...***...] days of the invoice date. Upon Bellicum’s request and
subject to payment of the Firm Zone Shortfall amount by Bellicum, Miltenyi will,
if so requested by Bellicum, provide Bellicum with Miltenyi’s remaining stock of
the relevant forecasted Miltenyi Products equal in value to such Firm Zone
Shortfall amount.
5.4    Purchase Orders. This Section 5.4 sets forth a general framework for
Purchase Order-related terms and conditions, which shall apply unless modified
terms and conditions for a particular Bellicum Product are set forth in its
corresponding Module.
(a)    Bellicum shall order Miltenyi Products by submitting written purchase
orders to Miltenyi, in such form as the Parties may agree from time to time and
in accordance with any applicable Lead Times and the provisions of this Article
5 (each, a “Purchase Order”). All Purchase Orders (and any related acceptances
or objections by Miltenyi) may be delivered electronically or by other means to
Miltenyi’s applicable sales representative located in the country of the
shipping destination or to such location as Miltenyi shall reasonably designate
from time to time.
(b)    Each Purchase Order will specify the MB Global Contract Number assigned
to this Agreement, the volumes of Miltenyi Product(s) ordered, the desired
Delivery date(s) the Miltenyi Products are to be made available to Bellicum for
pick-up by Bellicum's designated carrier or freight forwarder, the relevant
ship-to address, and any special shipping instructions. Bellicum will order
Miltenyi Product in a defined number of units, subject to reasonable minimum
order size requirements that may vary according to product type.
(c)    Bellicum shall submit each Purchase Order to Miltenyi reasonably prior to
the desired Delivery date(s), which shall be no sooner than the applicable Lead
Time(s) for the relevant Miltenyi Product(s); provided that absent an applicable
Lead Time, the Purchase Order shall be submitted at least [...***...] days in
advance of the desired Delivery date specified in such Purchase Order; and
provided further that Miltenyi shall use diligent and good faith efforts to
Deliver before the desiredDelivery date.
(d)    Purchase Orders shall be firm and binding upon written acceptance by
Miltenyi. Miltenyi shall confirm acceptance of the Purchase Order by written
notice (sent by fax, mail, overnight courier or e-mail) to Bellicum within
[...***...] Business Days of receipt of the Purchase Order from Bellicum. If
Miltenyi fails to confirm acceptance of a Purchase Order within [...***...]
Business Days of receipt of the Purchase Order from Bellicum, then Bellicum will
contact Miltenyi to verify Miltenyi’s receipt and acceptance of such Purchase
Order and request written confirmation thereof from Miltenyi. Miltenyi shall
accept all Purchase Orders for quantities of Miltenyi Product that are within
the Firm Zone Requirement amounts specified for the relevant Calendar Month in
the applicable Monthly Forecast.
(e)    Each Purchase Order shall reference the MB Global Contract Reference
Number (MBGCR) defined in the respective Modules, submitted by Bellicum to
Miltenyi shall be governed exclusively by the terms and conditions of this
Agreement, the relevant Module and the applicable Quality Agreement. None of the
terms and conditions set forth on any Purchase Order, order form, invoice,
acceptance, objection or similar document shall change or modify the terms and
conditions of this Agreement, and the Parties hereby agree that the terms and
conditions of this Agreement and the relevant Module shall




19

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




supersede any conflicting term or condition set forth in any Purchase Order,
order form, invoice, acceptance, objection or similar document furnished by
Bellicum to Miltenyi or by Miltenyi to Bellicum, as the case may be. For the
avoidance of doubt, Purchase Orders may only contain products to be ordered
under a single MBGCR. The combination of products referring to different MBGCR
in one Purchase Order, or a combination of products referencing a MBGCR and
products not referencing a MBGCR in one Purchase Order is not possible.
(f)    In the event of a Bellicum Product safety issue, withdrawal or hold on
use of a Bellicum Product by a Regulatory Authority or other issue that directly
results in a material reduction or elimination of Bellicum’s quantity
requirements for a particular Miltenyi Product(s), the Parties will discuss
promptly and in good faith adjustments to the permitted forecast variance
described in Section 5.1(e) during the period when such circumstance exists, and
other steps that could be taken to soften the impact of such circumstance on
each Party.
5.5    Changes to Purchase Orders. Subject to Section 5.2 and applicable Lead
Times, Miltenyi shall use [...***...] to comply with unplanned changes in
Purchase Orders requested by Bellicum either in terms of quantities or Delivery
dates. All requests for changes to Purchase Orders shall be submitted in
writing. Bellicum shall be responsible for all supplementary costs that result
from the implementation of any unplanned change to an accepted Purchase Order
requested by Bellicum.
5.6    Minimum Purchases. This Section 5.6 sets forth a general framework for
Minimum Purchases-related terms and conditions, which shall apply unless
modified terms and conditions for a particular Bellicum Product are set forth in
its corresponding Module. In the event Bellicum’s aggregate purchases of
Miltenyi Products from Miltenyi under this Agreement in any Calendar Year during
the Term is less than [...***...]% of the Rolling Monthly Forecast subject to
Sections 5.1 and 5.3, at the beginning of that Calendar Year or €[...***...]
([...***...] Euros), whatever is higher, (the “Minimum Purchase”), then Miltenyi
shall provide written notice to Bellicum of such shortfall. Notwithstanding
anything to the contrary in the foregoing, and for Calendar Year 2019 only, the
€[...***...] amount recited as an element used to determine the Minimum Purchase
in a Calendar Year is hereby reduced to €[...***...]. Bellicum shall have
[...***...] days to tender a firm Purchase Order for the purchase of such
shortfall to satisfy the Minimum Purchase requirements set forth above. If
Bellicum fails to tender such firm Purchase Order and has not otherwise met the
Minimum Purchase requirements within said [...***...]-day period, then Miltenyi,
in its sole discretion, effective immediately upon Bellicum's receipt of written
notice of Miltenyi's election to do so, shall have no obligation to Bellicum
under this Agreement:
(1)    not to discontinue the supply of any particular Miltenyi Product;
(2)    to use [...***...] to ensure continuous supply of Miltenyi Products to
Bellicum in accordance with Forecasts provided by or on behalf of Bellicum; and
(3)    to provide Regulatory Work in accordance with Section 4.3.
Minimum Purchases referred to above will include the quantities of Miltenyi
Product(s) ordered by Bellicum in accordance with applicable Forecasts that
could not be supplied by Miltenyi. At the time Bellicum reaches the Minimum
Purchase requirements again, Miltenyi and Bellicum shall in good faith agree to
continue the supply commitment.
ARTICLE 6 DELIVERY
6.1    Delivery; Shipment.
(a)    Each quantity of Miltenyi Product(s) ordered by Bellicum in a particular
Purchase Order pursuant to this Agreement shall be delivered FCA (Incoterms
2010) Miltenyi’s Facility by delivery




20

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




of the shipped goods to Bellicum’s designated carrier or freight forwarder, in
adequate packaging and ready for loading, on the Delivery Date (“Delivery”).
(b)    Each shipment of Miltenyi Products will be picked up by Bellicum’s
designated carrier on the agreed delivery date(s) (each, a “Delivery Date”)
confirmed by Miltenyi for the applicable Purchase Order in accordance with
applicable Lead Time(s), during normal business hours (Monday to Friday,
excluding statutory holidays) unless special arrangements are agreed to by
Miltenyi in writing. Bellicum shall be responsible for all arrangements
regarding loading, shipment, insurance from Miltenyi’s Facility to the ultimate
destination and import customs clearances at the destination country, except as
otherwise agreed by the Parties in writing. Alternatively, upon Bellicum’s
written request, Miltenyi will make all necessary shipping arrangements on
behalf of Bellicum with a carrier designated by Bellicum, on Bellicum’s
responsibility. Bellicum shall provide Miltenyi with a list of approved
carriers. Bellicum also shall be responsible for all of the following costs and
charges, as applicable: loading charges of the designated carrier, freight
charges and other shipping expenses from Miltenyi’s Facility to the ultimate
destination, expenses for insurance of goods during transit, import customs
clearances.
(c)    Upon Delivery, Bellicum will cause its carrier to verify the gross and
visually observable physical integrity of all Miltenyi Product packaging prior
to loading and to acknowledge proper receipt of the Miltenyi Products by signing
the relevant transport documentation.
(d)    Miltenyi shall have the Miltenyi Products appropriately labelled with a
traceable lot or batch number and packaged for shipping in commercial packaging
materials in compliance with Agreed Standards, Miltenyi’s standard procedures
and, the applicable Quality Agreement.
(e)    Quantities actually Delivered to Bellicum or Bellicum’s designee pursuant
to an accepted Purchase Order may not vary from the quantities reflected in such
Purchase Order without Bellicums’ prior written consent; provided, however, that
if Bellicum so consents to a variance in quantities actually Delivered (as
compared to quantities set forth in an accepted Purchase Order), Bellicum shall
only be invoiced and required to pay for the quantities of Miltenyi Product that
Miltenyi actually Delivered to Bellicum or Bellicum’s designee. In the event
that Bellicum consents to accept Delivery of less than the quantities of
Miltenyi Product in an accepted Purchase Order, Miltenyi shall include, in the
next shipment of Miltenyi Product to Bellicum, any quantities ordered pursuant
to an accepted Purchase Order but not actually delivered on the designated
Delivery date. If a delay in any such Delivery of Miltenyi Products exceeds ten
(10) Days, then Bellicum may require a pro rata reduction in its then-current
Monthly Forecast to account for such delay.
6.2    Title and Risk. Title and risk of loss or damage to Miltenyi Products
shall pass to Bellicum as defined by Incoterm FCA (Incoterms 2010). Should any
of the Delivered Miltenyi Products be damaged during transit to Bellicum or
Bellicum’s designee, then notwithstanding anything to the contrary in Section
5.4, a replacement order to replace such damaged Miltenyi Products shall be
fulfilled, even if the volume limitations defined in Section 5.2 are exceeded,
by Miltenyi in good faith and as soon as practicable (and such replacement order
shall be considered a new Purchase Order during the applicable Firm Zone).
6.3    Partial Delivery. With Bellicum’s specific prior written consent,
Miltenyi may make partial shipment against Purchase Orders, to be separately
invoiced with each shipment and paid for when due in accordance with this
Agreement. For such partial shipments, Miltenyi will pay all shipment costs
associated with such subsequent or additional shipments.
6.4    Minimum Guaranteed Shelf Life. Miltenyi shall ensure that, at the time of
Delivery the remaining shelf life of each shipped Miltenyi Product shall be no
less than the minimum shelf life set forth in Exhibit B as such Exhibit B Module
may be amended from time to time by written notification of Miltenyi to
Bellicum. As of the Effective Date the Minimum Guaranteed Shelf Life of certain
Miltenyi Products is relatively short and thus requires Bellicum to perform a
tight materials management (i.e. short-termed




21

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




ordering of such Miltenyi Products) regarding production planning of Bellicum
Product. The Parties mutually agree to use their [...***...] to implement any
back-office activities as necessary to implement a) an increased Minimum
Guaranteed Shelf Life and/or b) improvements to material management and
production planning to address the challenge in the previous sentence and the
Parties agree to provide to each other reasonable assistance where practicable
to implement such back-office changes as necessary, taking into account cost,
resource and capacity requirements.
6.5    Certificates. Miltenyi shall include proper release certificates,
certificates of compliance, and/or certificates of analysis with all shipments
of Miltenyi Product, as applicable, in accordance with the requirements of the
Quality Agreement.
6.6    Product Shortage. Miltenyi shall promptly notify Bellicum of any
potential or anticipated shortfall in the manufacturing or inventory of any
Miltenyi Product that may adversely affect the Delivery of such Miltenyi Product
in accordance with Bellicum’s forecast requirements and pending Purchase Orders
therefor. If Miltenyi is unable to supply any Miltenyi Product subject to a
pending Purchase Order for any reason, then the Parties shall, in good faith,
seek to agree on a revised date (or dates) for Delivery and Miltenyi shall
undertake prompt and diligent efforts to mitigate the adverse impact on
Bellicum. In the case of a limited availability of any Miltenyi Product, in
selling such Miltenyi Product, Miltenyi shall take into account the aggregate
volume of Miltenyi Products purchased by Bellicum, and shall subject to
reasonable ethical standards provide to Bellicum priority access to Miltenyi
Product consistent with such Miltenyi Product purchase volumes and critical
medical needs. If due to the fault or error of Miltenyi or a Third-Party
supplier or Subcontractor of Miltenyi or Force Majeure, Miltenyi fails to
deliver any Miltenyi Product in the quantities specified in Bellicum's Purchase
Order, Miltenyi shall use all [...***...] that may be necessary in order to
minimize the shortfall, and deliver the ordered Miltenyi Product as soon as
possible. If Miltenyi fails to propose a reasonably acceptable plan for the
Delivery or if the delay is more than thirty (30) days following the confirmed
Delivery Date, Bellicum may, at its reasonable election and notwithstanding
anything to the contrary in the Agreement, cancel the Purchase Order(s) without
penalty.
6.7    Continuity of Supply.
(a)    Contingent upon Bellicum’s continued adherence to its obligations in
accordance with this Agreement, including the Forecast obligations and Firm Zone
Requirements pursuant to Sections 5.1 and 5.3 above, Miltenyi shall use
[...***...] have and devote adequate manufacturing capacity to ensure continuous
supply of Miltenyi Products to Belicum in accordance with the Forecasts during
the Term, in accordance with the provisions of this Section 6.7. However,
Miltenyi’s compliance with this Section 6.7(a) shall not require Miltenyi to
incur any significant expenses to purchase new equipment, to install equipment
purchased or requested by Bellicum, or to add (or, for clarity, allocate or
dedicate) additional manufacturing or storage capacity for the manufacturing and
supply of Miltenyi Products to Bellicum hereunder.
(b)    In the event that Miltenyi becomes aware that it will not be able, or is
likely not to be able, to produce all of Bellicum’s forecast requirements of
Miltenyi Products from its primary facility located in Bergisch Gladbach,
Germany, Miltenyi shall determine, at its option and expense, to establish
additional or alternative manufacturing and supply capability for the Miltenyi
Products by qualifying and maintaining one or more back-up manufacturing
facilities at the premises of Miltenyi and/or any of its Affiliates (each, a
“Secondary Location”). Use of a Secondary Location must be notified to Bellicum
in writing in accordance with the Change Notification processes set forth in
Section 3.2. Miltenyi shall use its best efforts to provide to Bellicum with a
commercially reasonable number of samples of the “Secondary Location Miltenyi
Products” (meaning such Miltenyi Products that are produced at such Secondary
Location) for evaluation by Bellicum as soon as each such Secondary Location
Miltenyi Product becomes available during the post-noficiation period. In the
event that Miltenyi decides to qualify a Secondary Location for the supply of
Miltenyi Products hereunder, it shall provide reasonable prior written notice
thereof (not less than




22

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




six (6) months in advance) to Bellicum, including such details as Bellicum
reasonably requires to assess the qualifications of such Secondary Location.
Miltenyi shall have sole responsibility for all activities in connection with
the setup and approval of the Secondary Location, including for establishing
proof of product equivalence for Miltenyi Products produced at the Secondary
Location, process and equipment validation and for filing all submissions or
other correspondence with Miltenyi’s applicable Regulatory Authorities in
connection with the Secondary Location.
(c)    In addition, Miltenyi may from time to time determine, in its sole
discretion, to have one or more Miltenyi Products manufactured, assembled and/or
supplied, in whole or in part, by a Subcontractor chosen by Miltenyi and
reasonably acceptable to Bellicum. Miltenyi shall provide Bellicum with prior
written notification of such Change in accordance with the applicable
notification procedures as set forth in the Section Change Control and in the
Quality Agreement, if applicable. Notwithstanding the foregoing, Miltenyi shall
remain responsible for the fulfilment of its supply and other obligations
hereunder with respect to any Miltenyi Product manufactured by Miltenyi’s
Subcontractor. Miltenyi shall be solely responsible for providing proof of
product equivalence and for filing all submissions or other correspondence with
the applicable governmental or regulatory authorities in connection with any
decision to seek approval of a Third Party subcontractor site for the Miltenyi
Products. Further, Miltenyi shall be solely responsible for all process and
equipment validation required by the responsible Regulatory Authorities and the
regulations thereunder and shall take all steps reasonably necessary to pass
government inspection by such Regulatory Authorities
(d)    In addition, the Parties shall from time to time discuss in good faith
and mutually and reasonably agree upon (i) whether one or more Miltenyi Products
require a minimum inventory to be held by Bellicum, and (ii) whether there shall
be any type of Miltenyi Product that require a minimum inventory to be held by
Miltenyi on behalf of Bellicum and under which terms and conditions such minimum
inventory shall be reserved for Bellicum.
6.8    Continuity of Supply – Commercial Phase.
If a given Module involves supply of Miltenyi Products for Bellicum’s Commercial
Phase activities, Section 6.8(b) shall apply, provided that additional terms and
conditions regarding continuity of supply for such Commercial Phase activities
pursuant to such Module have been negotiated in good faith and mutually agreed
upon in such Module. The Parties acknowledge that provisions in such Module
relating to additional terms and conditions regarding such continuity of supply
will depend on the specific Miltenyi Product(s) that are relevant to such
Module, and further acknowledge that such provision(s) in such Module may be
subject to the Parties’ good faith negotiation and mutual agreement regarding
additional terms and conditions relevant to minimum purchase requirements (if
any) for Miltenyi Product(s) under a Module.
(a)    Principal Terms.
(1)    In the event of a Supply Failure (as defined below), Bellicum shall have
the option to request Miltenyi to establish, as soon as reasonably feasible and
at Miltenyi’s sole cost and expense, a Secondary Location reasonably capable of
making up the Supply Failure of the affected Miltenyi Product (the “Affected
Miltenyi Product”), and if Miltenyi should either (i) notify Bellicum in writing
that it is not willing and/or capable to establish a Secondary Location, or (ii)
should not have established such Secondary Location and made up the Supply
Failure within a reasonable period of time with regard to the Affected Miltenyi
Product from receipt of Bellicum’s written request therefore, then Bellicum
shall, at Bellicum’s sole cost and expense, have the right to select, qualify,
and maintain an additional second source manufacturing facility as a back-up
manufacturing facility for the Affected Miltenyi Products at the premises of a
Third Party (the “Second-Source Supplier”). In the event that Bellicum elects to
qualify a Second-Source Supplier for an Affected Miltenyi Product, it shall
provide Miltenyi with prior written notice to Miltenyi including such details as
Miltenyi reasonably requires to assess the qualifications of such Second-Source
Supplier. Any such Second-Source Supplier shall be subject to the prior written
consent of Miltenyi, which




23

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




shall not be unreasonably withheld, conditioned or delayed, except as necessary
in Miltenyi’s reasonable judgment to protect the bona fide and legitimate
interests of Miltenyi in protecting its proprietary Intellectual Property Rights
from misappropriation or misuse (e.g., by disclosure to a Miltenyi Competitor).
If Miltenyi so withholds its consent, it shall propose alternative Second-Source
Suppliers reasonably acceptable to both Miltenyi and Bellicum. If the Parties
fail to identify a mutually acceptable Second-Source Supplier within thirty (30)
days, Bellicum may proceed with an alternative Second-Source Supplier of its
choice (however not a Miltenyi Competitor) without Miltenyi’s consent.
(2)    For purposes hereof, each of the following events shall be deemed a
“Supply Failure”:
(i)
if Miltenyi, using [...***...], fails to deliver to Bellicum at least
[...***...]% (on a Miltenyi Product-by-Miltenyi Product basis) of an accepted
Purchase Order of Miltenyi Product placed by Bellicum in accordance with the
relevant binding Forecast within a reasonable period of time after the agreed
Delivery Date therefor (whether by reason of Force Majeure or otherwise) more
than twice during any Calendar Year; provided, however, that any of the
foregoing events shall not be considered a Supply Failure to the extent that it
results from:

(x)    an act or omission of Bellicum, including any specific written
instructions or requirements issued by Bellicum, including an Bellicum-Requested
Change; or
(y)    the failure or delay on the part of any supplier of materials designated
and required by Bellicum or any other Subcontractor designated and required by
Bellicum; or
(z)    a Required Change or other change in any material requirement relating to
the development, manufacturing, packaging and shipping of Miltenyi Product at
Miltenyi’s facility required by Applicable Laws, or the imposition of any other
condition with respect to the Miltenyi Product by any governmental body or
agency, or Regulatory Authority, based on Applicable Laws, or an event of Force
Majeure, unless Miltenyi fails to use [...***...] to remedy the failure,
inability, or delay within a reasonable period of time. In the event of the
foregoing failures, inabilities, or delays, the Parties shall meet and discuss
in good faith how to remedy the situation.
(ii)
If Miltenyi fails to Deliver to Bellicum at least [...***...]% (on a Miltenyi
Product-by-Miltenyi Product basis) of an accepted Purchase Order, then for that
Miltenyi Product affected by such failed Delivery, the next step in the Discount
scheme set forth in Exhibit F shall be applied to such Miltenyi Product during
the following two (2) Calendar Quarters (and a repeated failure shall result in
further step in the Discount scheme being applied in like manner).

(3)    In the event that Bellicum selects a Second-Source Supplier over
Miltenyi’s reasonable objection, Miltenyi shall not be responsible to Bellicum
for the performance of the said Second-Source Supplier. Any such Second-Source
Supplier shall, as a condition of qualification, provide reasonable and
customary undertakings to Miltenyi related to the protection of Miltenyi’s
Confidential Information. Bellicum shall be primarily responsible, with
Miltenyi’s reasonable cooperation and assistance, for providing proof of product
equivalence and for filing all submissions or other correspondence with the
applicable governmental or regulatory authorities in connection with any
decision to seek approval of a manufacturing facility as Second-Source Supplier
for Affected Miltenyi Product. Further, Bellicum shall be primarily responsible,
with Miltenyi’s reasonable assistance, for all process and equipment validation




24

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




required by the responsible Regulatory Authorities and the regulations
thereunder and shall take all steps reasonably necessary to pass government
inspection by such Regulatory Authorities.
(4)    In the event of a Supply Failure, Miltenyi shall grant Bellicum’s
Second-Source Supplier a limited, non-exclusive, non-transferable, one-site
production license, without the right to sublicense, under Miltenyi’s
Intellectual Property Rights solely to the extent reasonably necessary to
manufacture the Affected Miltenyi Product for the Permitted Use by Bellicum at
Bellicum’s cost. For the avoidance of doubt, a Second-Source Supplier’s license
under this subsection shall not permit the manufacture of any Miltenyi Product
that is not subject to Supply Failure. A Second-Source Supplier’s license
hereunder shall subsist until such time as Miltenyi and Bellicum reach agreement
on alternative license and/or supply arrangements which shall, inter alia, take
into consideration: (i) Miltenyi’s interest in regaining control over the
manufacture of Miltenyi Products, (ii) Bellicum’s interest in securing
continuity of supply of the Affected Miltenyi Product(s), (iii) the costs
incurred by Bellicum in establishing the Second-Source Supplier to rectify the
applicable Supply Failure, (iv) the avoidance of potential adverse effects
(supply disruption) that may result from the transfer of manufacturing back to
Miltenyi, and (v) the appropriate sharing of costs resulting from the Supply
Failure.
(5)    In furtherance of the Second-Source Supplier’s license grant pursuant to
subsection (4) above, Miltenyi shall, to the extent reasonably necessary:
(i)
provide the Second-Source Supplier, subject to a non-disclosure agreement on
terms no less restrictive than those set forth herein, with prompt access to the
documentation, protocols, assays, SOPs, materials, including biological
materials, and other know-how and information constituting the manufacturing
process of the Affected Miltenyi Product(s);

(ii)
assist the Second-Source Supplier with the working up and use of Miltenyi’s
technology, including providing a reasonable level of technical assistance and
consultation;

(iii)
provide the Second-Source Supplier with additional disclosures of information
and technical assistance and consultation as necessary to keep the Second-Source
Supplier informed of the then-current Miltenyi Intellectual Property Rights and
the then-current manufacturing process(es) for the Affected Miltenyi Product(s);
and

(iv)
provide such other assistance to Bellicum and the Second-Source Supplier as may
be reasonably required to give effect to such license.

(6)    Unless Miltenyi is in material breach, Bellicum will pay for work
requested by Bellicum and conducted by or on behalf of Miltenyi, and reimburse
Miltenyi for all reasonable and necessary costs and expenses incurred by
Miltenyi, in establishing and maintaining Bellicum’s Second-Source Supplier for
an Affected Miltenyi Product.
ARTICLE 7 ACCEPTANCE AND REJECTION.
7.1    Acceptance Testing. Bellicum or (for Miltenyi Product purchased by
Bellicum but shipped directly to a Bellicum’s Affiliate, Subcontractor, or
Licensee) Bellicum’s designated recipient of the

shipment of Miltenyi Product will promptly upon Delivery visually inspect each
shipment of Miltenyi Product delivered hereunder to (i) determine whether such
Miltenyi Product is damaged and (ii) verify that the quantity of Miltenyi
Product delivered conforms with the Purchase Order and other applicable
documentation. Further, Bellicum shall have a period of [...***...] days from
the date of Delivery to




25

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




perform, or have its Affiliate, Subcontractor, or Licensee (as the case may be)
perform, incoming quality assurance testing on each shipment of Miltenyi Product
in accordance with the Bellicum-approved quality control testing procedures as
set forth in the Product Specifications or the Quality Agreement, as applicable
(the “Testing Methods”), to verify conformance with the Product Specifications.
For the avoidance of doubt, Bellicum shall have no obligation under this Section
7.1 to inspect or test the contents of the Miltenyi Products other than as in
accordance with the agreed Testing Methods, save as prescribed by Applicable
Laws.
7.2    Rejection. Bellicum or its designee shall have the right to reject any
shipment of Miltenyi Products that does not conform with the applicable Miltenyi
Product Warranty at the time of Delivery when tested in accordance with the
Testing Methods (each, a “Rejected Product”). Except in the case of latent
defects as described in Section 7.3, each shipment of Miltenyi Products shall be
deemed accepted by Bellicum if Bellicum or its designated recipient of the
shipment does not provide Miltenyi with written notice of rejection (a
“Rejection Notice”) within [...***...] days from the date of receipt of the
relevant shipment of Miltenyi Product, describing the reasons for the rejection
and the non-conforming characteristics of such Rejected Product in reasonable
detail. Once a Delivery of Miltenyi Products is accepted or deemed accepted
hereunder, Bellicum shall have no recourse against Miltenyi in the event any
such Miltenyi Product is subsequently deemed unsuitable for use for any reason,
except for Miltenyi Product that does not conform to the Miltenyi Product
Warranty after said 30-day period due to a latent defect in the Miltenyi Product
that could not be detected through the performance of the Testing Methods.
7.3    Latent Defects. Bellicum shall have the further right to reject such
quantities of Miltenyi Product accepted or deemed accepted pursuant to Section
7.2 above by providing a Rejection Notice on the grounds that all or part of the
shipment fails to comply with the Miltenyi Product Warranty to the extent such
non-conformance could not have reasonably been determined by visual inspection
or incoming quality assurance testing in accordance with Section 7.1, provided
that the applicable shelf-life of the Miltenyi Product has not expired and such
non-conformance is unrelated to the shipping or storage of the Miltenyi Product
after Delivery. The rejection provisions of Section 7.2 above shall apply.
Notification to Miltenyi by Bellicum must occur within [...***...] days after
Bellicum or Bellicum’s designated recipient of the shipment becomes aware or
reasonably should have become aware that the Miltenyi Product fails to comply
with the Miltenyi Product Warranty.
7.4    Confirmation. After its receipt of a Rejection Notice from Bellicum or
its designee pursuant to Section 7.2, Miltenyi shall notify Bellicum in writing
as soon as reasonably practical whether or not it accepts Bellicum’s basis for
rejection, and Bellicum shall reasonably cooperate with Miltenyi in determining
in good faith whether such rejection was necessary or justified. Upon Miltenyi’s
reasonable request, Bellicum shall provide, or cause its designees to provide,
(i) evidence of appropriate transport, storage and handling for any Rejected
Product in accordance with the storage and handling instructions set forth in
the applicable Product Specifications; and (ii) reasonable testing data
demonstrating that the Miltenyi Product in question does not conform to the
Miltenyi Product Warranty. If the Parties are unable to agree as to whether a
shipment of Miltenyi Products supplied by Miltenyi hereunder conforms to the
applicable Miltenyi Product Warranty, such question shall be submitted to an
independent quality control laboratory mutually agreed upon by the Parties. The
findings of such independent quality control laboratory shall be binding upon
the Parties. The cost of the independent quality control laboratory shall be
borne by the Party whose results are shown by such laboratory to have been
incorrect.
7.5    Return or Destruction of Rejected Products. Bellicum may not return or
destroy any batch of Miltenyi Products until it receives written notification
from Miltenyi that Miltenyi does not dispute that such batch fails to conform to
the applicable Miltenyi Product Warranty. Miltenyi will indicate in its notice
either that Bellicum is authorized to destroy the rejected batch of Miltenyi
Products, or that Miltenyi requires return of the rejected Miltenyi Products.
Upon written authorization from Miltenyi to do so, Bellicum shall promptly
destroy the rejected batch of Miltenyi Products and provide Miltenyi with
written certification of




26

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




such destruction. Upon receipt of Miltenyi’s request for return, Bellicum shall
promptly return the rejected batch of Miltenyi Products to Miltenyi. In each
case, Miltenyi will reimburse Bellicum for the documented, reasonable costs
associated with the destruction or return of the rejected Miltenyi Products.
7.6    Replacement or Refund. Bellicum shall not be required to pay any invoice
with respect to any shipment of Miltenyi Products properly rejected pursuant to
this Section 7.2. Notwithstanding the foregoing, Bellicum shall be obligated to
pay in full for any rejected shipment of Miltenyi Products that is not returned
or destroyed in accordance with Section 7.5 above, and that is subsequently
determined to conform to the applicable Miltenyi Product Warranty, irrespective
of whether Bellicum has already paid Miltenyi for a replacement shipment (but in
such event, the replacement shipment will be Delivered to Bellicum and will be
included in Bellicum’s Minimum Purchases). If Bellicum pays in full for a
shipment of Miltenyi Products and subsequently properly rejects such shipment in
accordance with Section 7.2, Bellicum shall be entitled, upon confirmation that
such shipment failed to conform to the applicable Miltenyi Product Warranty,
either, at Bellicum’s option: (i) to a refund or credit equal to the Product
Price paid with respect to such rejected shipment (including without limitation,
taxes paid and shipping expenses); or (ii) to require Miltenyi to promptly
replace and Deliver to Bellicum an amount of Miltenyi Products that conforms to
the requirements of this Agreement at no additional cost to Bellicum. Bellicum
acknowledges and agrees that Bellicum’s rights to a refund or credit for, or to
receive replacement of, properly rejected shipments of Miltenyi Products
hereunder shall be Bellicum’s sole and exclusive remedy, and Miltenyi’s sole
obligation, with respect to non-conforming Miltenyi Products delivered
hereunder.
7.7    Exceptions. Bellicum’s rights of rejection, return, refund and
replacement set forth in this Article 7 shall not apply to any Miltenyi Product
that is non-conforming due to damage (i) caused by Bellicum, its Affiliates,
Subcontractors, or Licensees or their respective employees or agents, including
but not limited to, misuse, neglect, improper storage, transportation or use
beyond any dating provided, or (ii) that occurs after Delivery of such Miltenyi
Product in accordance with this Agreement, including any damage caused
thereafter by accident, fire or other hazard, and Miltenyi shall have no
liability or responsibility to Bellicum with respect thereto.
ARTICLE 8 FINANCIAL TERMS
8.1    Upfront Payment. Following execution of this Agreement and within
[...***...] days of Bellicum’s receipt of an invoice therefor, and as
consideration for (i) the right to use certain Miltenyi Products for human use,
including the right to cross-reference to the Master File(s) and Miltenyi’s
additional filings in connection with such Master File(s) as described in
Article 4; (ii) Miltenyi’s obligation to supply certain Miltenyi Products for
human clinical trials and commercialized human use; and (iii) Miltenyi’s support
of Bellicum’s development and commercialization efforts regarding Bellicum
Products, Bellicum will pay to Miltenyi a non-refundable upfront fee in the
aggregate amount of two million Euro (€2,000,000) (the “Upfront Fee”). The
Upfront Fee will be paid in installments, as follows: (a) a first installment of
[...***...] Euro (€[...***...]), to be invoiced by Miltenyi following execution
of this Agreement; (b) a second installment of [...***...] Euro (€[...***...]),
to be invoiced by Miltenyi following the first anniversary of the Effective
Date.
8.2    Milestone Payments. For each particular Bellicum Product, Bellicum will
pay to Miltenyi [...***...], one-time only milestone payments of [...***...]
Euro (€[...***...]) each, [...***...] milestone payment corresponding to
[...***...], and [...***...] milestone payment corresponding to [...***...], or
[...***...], whatever comes earlier, respectively, of such Bellicum Product, as
set forth in such Bellicum Product’s or Bellicum Program corresponding
Module(s).
8.3    Third Party Fees and Royalties. Bellicum will reimburse Miltenyi for
Third Party royalties and/or license fees, if any, owed by Miltenyi under Third
Party license agreements existing as of the Effective Date as set forth on
Exhibit D solely to the extent Miltenyi’s exercise of rights under such licenses
is required




27

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




to supply Miltenyi Product to Bellicum under this Agreement for the Permitted
Use; and further provided that amounts owed under such Third Party license
agreements have not otherwise been passed through to Bellicum and are actually
paid by Miltenyi to Miltenyi’s licensor(s). Bellicum acknowledges that the
potential volume of such Third Party royalties and/or license fees under
applicable Third Party license agreements will be as set forth on Exhibit D, as
updated from time to time by Miltenyi. If, during the Term of this Agreement,
the Parties mutually agree to obtain additional Third Party licenses to enable
the Permitted Use of Miltenyi Products by Bellicum, its Affiliates,
Subcontractors, and/or Licensees under this Agreement, and such additional
licenses give rise to Third Party royalties and/or license fees with respect to
Bellicum’s use of Miltenyi Products under this Agreement, then the Parties will
negotiate in good faith which Party(ies) is/are responsible for payment of such
Third Party royalties and/or license fees. Miltenyi, acting reasonably, reserves
the right to defer the inclusion of additional Miltenyi Products in Exhibit B
hereto until the Parties have reached agreement on this matter.
8.4    Pricing
(a)    Product Price. In consideration of the supply and Delivery of Miltenyi
Products under and in accordance with this Agreement, Miltenyi agrees to sell
and Deliver and Bellicum agrees to purchase Miltenyi Products under and in
accordance with this Agreement at the Purchase Price listed for each unit of a
Miltenyi Product set forth on Exhibit E (the “Product Price”).
(b)    Tiered Pricing. Bellicum shall be entitled to a reduction of the Product
Prices set forth in Exhibit F (collectively, the “Discounts”). The Discount, as
applicable to a particular Miltenyi Product in a Calendar Year, shall be based
on Bellicum’s and its Subcontractors’ and Licensees’ consolidated volume
purchases of such Miltenyi Product in a Calendar Year. Within the first Calendar
Year, Miltenyi shall analyze Bellicum’s and its Subcontractors’ and Licensees’
purchases of Miltenyi Products at the end of each Calendar Quarter; if such
purchases for a particular Miltenyi Product exceed the volume threshold of the
then applicable Discount (based on binding and firm Purchase Orders received by
Miltenyi in that Calendar Quarter), then, in the following Calendar Quarter, for
all Purchase Orders regarding such Miltenyi Product, the corresponding higher
Discount level in accordance with the volume thresholds as defined in Exhibit F
shall apply. Subject to Bellicum reaching the Minimum Purchase requirements in
accordcance with Section 5.6 in a Calendar Year, for the subsequent Calandar
Year, the Discount applicable for the first Discount volume threshold shall
apply, beginning from the first Miltenyi Product ordered by Bellicum under this
Agreement during such subsequent Calendar Year.
(c)    Purchase Price Adjustments. Miltenyi shall be entitled to modify the
Purchase Price for any Miltenyi Product as set forth in Section 8.3(a) above and
Exhibit E on or after the commencement of each Calendar Year during the Term
after Contract Year 1 in accordance with this Section 8.4(c), provided that
there shall not be more than one (1) Purchase Price increase with respect to the
same Miltenyi Product in any given Contract Year during the Term. In case, after
application of the applicable Discount, any Purchase Price increases [...***...]
percent ([...***...]%) annually, then the Parties shall consult each other,
negotiate in good faith and agree in writing upon an adaptation of the
applicable Discount to stay within the capping of a [...***...] percent
([...***...]%) increase, except for cases when such Purchase Price increase is
the result of a documented increase of more than [...***...] ([...***...]%) in
the cost of any raw materials, packaging and/or other components used in the
manufacture of Miltenyi Product and Miltenyi, at Bellicum’s request, has
provided reasonable documentation evidencing such changes in production costs.
It is however expressly agreed between the Parties that the adjusted Purchase
Price charged to Bellicum for Miltenyi Product supplied hereunder shall in no
event exceed Miltenyi’s then-current list prices for such Miltenyi Product as in
effect in the country of destination or use of the applicable Miltenyi Product,
as published from time to time in Miltenyi’s applicable product catalogue.
(d)    Product Price Adjustments resulting from Changes. The Parties acknowledge
and agree that the limitations on Product Price increases set forth in Section
8.3(c) above shall not apply to




28

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




Product Price adjustments resulting from a Required Change or a
Bellicum-Requested Change pursuant to Section 3.2(d) hereof.
8.5    Payment Terms. The payment terms for all payments made by Bellicum for
purchased Miltenyi Products shall be as follows:
(a)    Except as otherwise provided herein, all undisputed and properly due
payments are payable within [...***...] days of Bellicum’s receipt of each
invoice corresponding to a shipment of Miltenyi Products by Miltenyi, such
invoices to be issued by Miltenyi or the applicable Miltenyi Affiliate in the
Forecast Territory.
(b)    Bellicum shall make all payments by wire transfer or electronic fund
transfer in immediately available funds to an account designated by Miltenyi or
its local Affiliate in the Forecast Territory, as applicable. All payments by
Bellicum to Miltenyi or its Affiliate (as the case may be) under this Agreement
shall be made in the local currency that applies to the Miltenyi company that is
assigned to fulfill the respective Purchase Order for Miltenyi Products.
(c)    All sums payable by Bellicum under this Agreement are stated exclusive of
sales tax and VAT.
(d)    Without prejudice to any other right or remedy available to Miltenyi,
Miltenyi reserves the right to assess a late fee equal to [...***...] percent
([...***...]%) per month, or if lower, the maximum amount permitted by
Applicable Law, on all undisputed and properly due amounts not paid by Bellicum
when due. Bellicum acknowledges that failure by Bellicum to comply with its
payment obligations in this Article 8 shall constitute a material breach.
(e)    Except as expressly provided herein, Bellicum shall not exercise any
right of setoff, net-out or deduction, take any credit, or otherwise reduce the
balance owed to Miltenyi with respect to any payments under this Agreement,
unless the Parties otherwise agree or until Bellicum has obtained a final and
non-appealable judgment against Miltenyi in the amount asserted by Bellicum.
8.6    Taxes. All payments made under this Agreement shall be free and clear of
any and all taxes, duties, levies, fees or other charges, except for withholding
taxes. Each Party shall be entitled to deduct from its payment to the other
Party under this Agreement the amount of any withholding taxes required to be
withheld, to the extent paid to the appropriate governmental authority on behalf
of the other Party (and not refunded or reimbursed). Each Party shall deliver to
the other Party, upon request, proof of payment of all such withholding taxes.
Each Party shall provide reasonable assistance to the other Party in seeking any
benefits available to such Party with respect to government tax withholdings by
any relevant law, regulation or double tax treaty.
8.7    Right to Suspend. Without prejudice to any other right or remedy
available to Miltenyi, Miltenyi shall have the right to suspend its performance
under this Agreement if and to the extent Bellicum materially fails to perform
its payment obligations under this Agreement and fails to cure such failure
within five Business Days after confirmed receipt of a notice of breach from
Miltenyi. For the avoidance of doubt, the failure by Bellicum to make timely
payments of any material, undisputed amount that is properly due Miltenyi under
this Agreement shall constitute a material failure of Bellicum to perform its
payment obligations under this Agreement. Without prejudice to any other right
or remedy available to Bellicum, Bellicum shall have the right to suspend
payment under this Agreement if and to the extent Miltenyi materially fails to
perform its obligations under this Agreement.










29

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)






ARTICLE 9 INSPECTION
9.1    Facility Audits. Upon commercially reasonable notice (to be provided not
less than [...***...] days in advance) and during Miltenyi’s normal business
hours, but not more often than once every [...***...] months, except for cause,
during the Term of this Agreement, Bellicum or Bellicum’s Licensees duly
authorized agents, representatives or designees may inspect those portions of
Miltenyi’s Facilities that are used to manufacture, store or conduct testing of
Miltenyi Products to determine compliance with Agreed Standards, Applicable Laws
and the applicable Quality Agreement. Such representatives shall comply with the
applicable rules and regulations for workers at such Facilities and shall enter
into reasonable confidentiality and non-use agreements if so requested by
Miltenyi, as a representative of Bellicum or such Licensee (and not in an
individual capacity). All audits shall be conducted in a manner that is intended
to minimize disruption to the operations at such Facilities. Miltenyi shall
promptly address and correct any deviations from Agreed Standards, Applicable
Laws and/or the provisions of the applicable Quality Agreement identified in
connection with such inspections.
9.2    Exempt Documentation. Miltenyi reserves the right, at its sole
discretion, to exempt certain documentation from such audit described in Section
9.1 if and to the extent this is reasonably required in order to protect
Miltenyi’s trade secrets in Miltenyi Technology and/or other Miltenyi
Intellectual Property Rights or Third Party Intellectual Property rights. If
such exemption will have a material impact on the scope of a representative’s
inspection, the Parties will discuss in good faith other means to provide
sufficient information to such representative.
9.3    Inspection by Regulatory Authority. Miltenyi shall permit inspections of
the Miltenyi Facility by Regulatory Authorities and shall respond to any notices
or requests for information by Regulatory Authorities for any import or export
license, registration or pending registration for manufacturing of Miltenyi
Products during the Term of the Agreement. Miltenyi shall permit representatives
of any applicable Regulatory Authority to access, at any reasonable time during
normal business hours, any and all relevant records and information, personnel
and facilities. To the extent that a Regulatory Authority raises any quality
issue during or following a Regulatory Authority inspection that would
Bellicumbe reasonably likely to adversely affect the suitability of the Miltenyi
Products for any Permitted Use, Miltenyi shall promptly advise Bellicum in
writing of such issue. The Parties will promptly give written notice to each
other in advance of any scheduled inspection of Miltenyi’s Facility by a
Regulatory Authority.
9.4    Cost of Audits and Inspections. If Bellicum or or Bellicum’s Licensees
conduct a Facility audit or inspection more than [...***...] in a [...***...]
month period, and such additional audits are not “for cause” audits, then
Bellicum and its Licensees (as applicable) shall reimburse Miltenyi for all
reasonable out-of-pocket expenses reasonably incurred by Miltenyi as a direct
result of Facility audits and/or inspections pursuant to Sections 9.1and 9.3
solely to the extent that they relate to the review of a Bellicum Product. For
clarity, Bellicum shall not be liable, in any event, for any costs and expenses
incurred by Miltenyi to correct deficiencies of Miltenyi manufacturing
procedures in order to comply with: 1) Agreed Standards, Applicable Laws, the
applicable Quality Agreement and Product Specifications; 2) inspection of a
Miltenyi Product in general; and 3) inspection of a Third Party product.
ARTICLE 10 INTELLECTUAL PROPERTY
10.1    Existing Intellectual Property. Except as the Parties may otherwise
expressly agree in writing, each Party shall continue to own all rights,
including all Intellectual Property Rights, in and title to its Technology
existing as of the Effective Date or developed during the Term but outside the
scope of this Agreement, without conferring any interests therein on the other
Party. Without limiting the generality of the preceding sentence, as between the
Parties, the Parties acknowledge and agree that (i) Miltenyi owns and shall
continue to own all rights (including all Intellectual Property Rights) in the
Miltenyi Technology included in the Miltenyi Products supplied to Bellicum, and
Bellicum shall not acquire any right, interest in or title to the Miltenyi
Technology by virtue of this Agreement or otherwise, and (ii) Bellicum owns or




30

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




controls and shall continue to own and control all rights (including all
Intellectual Property Rights) in the Bellicum Technology and Bellicum Products
(and any Intellectual Property rights thereof), and Miltenyi shall not acquire
any right, interest in or title to the Bellicum Technology and Bellicum Products
(and any Intellectual Property rights thereof) by virtue of this Agreement or
otherwise.
10.2    Limited License. Miltenyi hereby grants to Bellicum, subject to all the
terms and conditions of this Agreement, a limited non-exclusive right and
license under the Miltenyi Technology incorporated or embodied in the Miltenyi
Products supplied hereunder), solely to use such Miltenyi Products for the
Permitted Use. The foregoing license shall be sub-licensable through multiple
tiers to Licensees of Bellicum and to Bellicum’s and its Licensees’ respective
Subcontractors (but not to Miltenyi Competitors) solely in conjunction with the
use of such Miltenyi Products for the Permitted Use, provided however that
Subcontractors shall not have the right to grant sublicenses under Miltenyi
Technology). For the avoidance of doubt, the license granted to Bellicum under
this Section 10.2 conveys no right to Bellicum, its Subcontractors or Licensees
to use Miltenyi Technology to make, have made, import, have imported, offer for
sale and/or sell any Miltenyi Product.
10.3    Notification. Miltenyi will promptly notify Bellicum in writing of
Miltenyi’s receipt of any written claim or demand from any Third Party alleging
that the practice of Miltenyi Technology infringes such Third Party’s
Intellectual Property Rights, or Miltenyi’s receipt of written notice of the
initiation of any legal action or other legal proceeding by any Third Party
alleging that the practice of Miltenyi Technology infringes such Third Party’s
Intellectual Property Rights.
10.4    Disclaimer. Except as otherwise expressly provided herein, nothing
contained in this Agreement shall be construed or interpreted, either expressly
or by implication, estoppel or otherwise, as: (i) a grant, transfer or other
conveyance by either Party to the other of any right, title, license or other
interest of any kind in any portion of its Technology or Intellectual Property
Rights, or (ii) creating an obligation on the part of either Party to make any
such grant, transfer or other conveyance.
ARTICLE 11 WARRANTIES
11.1    Miltenyi Product Warranty. Subject to Section 11.4 below, Miltenyi
warrants and represents and covenants to Bellicum that Miltenyi Product
Delivered hereunder will:
(1)    be manufactured, tested and Devilvered by Miltenyi in accordance with all
applicable marketing approvals (if any), Agreed Standards, the terms of this
Agreement and other Applicable Laws applicable at the place of manufacture to
the manufacture, testing, and Delivery of Miltenyi Products by Miltenyi;
(2)    conform to Product Specifications at the time of Delivery;
(3)    meet quality and purity characteristics that Miltenyi purports or
represents that such Miltenyi Product possesses through its assigned expiry date
(shelf life);
(4)    be supplied under a quality system in accordance and compliance with the
Quality Agreement,
(5)    not be adulterated or mislabeled under Applicable Laws, and
(6)    at the time of Delivery, be delivered with full title and be free and
clear of any lien or encumbrance


31

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)






(collectively, the “Miltenyi Product Warranty”). Bellicum’s remedies and
Miltenyi liability with respect to this Miltenyi Product Warranty are set forth
in Section 7.6 and as otherwise expressly set forth in this Agreement.
11.2    Additional Miltenyi Representations, Warranties, and Covenants. Miltenyi
further represents and warrants and covenants to Bellicum that:
(1)    Miltenyi and its Affiliates and Subcontractors have the scientific,
technical and other requisite competencies, and full right and power to perform
the obligations set forth in this Agreement, and Miltenyi covenants that during
the Term of this Agreement it will not enter into any obligation owed to a Third
Party that would materially impair Miltenyi’s ability to perform its obligations
under this Agreement (including Miltenyi’s obligation to supply Miltenyi
Products to Bellicum);
(2)    To Miltenyi’s knowledge and after due inquiry, on the Effective Date,
Miltenyi owns all right, title, and interest in and to, or otherwise possesses
all necessary rights and licenses under, the Miltenyi Technology and the
Miltenyi Intellectual Property Rights, to perform its obligations under this
Agreement;
(3)    As of the Effective Date, Miltenyi has not received any written
communication from any Third Party alleging that the manufacture, use, sale,
offer for sale or import of any Miltenyi Product infringes any Third Party
patent or misappropriates any other Third Party Intellectual Property Rights;
and
(4)    To Miltenyi’s knowledge on the Effective Date, except with respect to the
agreements listed on Exhibit D hereto there are no agreements between Miltenyi
and a Third Party that would impose any payment obligation on Bellicum with
respect to the use of Miltenyi Product in connection with the manufacture, use
or sale of any Bellicum Product, or any Bellicum use within the Permitted Use.
11.3    Bellicum Representations, Warranties, and Covenants. Bellicum
represents, warrants and covenants to Miltenyi that:
(1)    Bellicum has the scientific, technical and other requisite competencies
to determine the suitability of each Miltenyi Product purchased hereunder for
the use to which Bellicum will put such Miltenyi Product;
(2)    As of the Effective Date, the Product Specifications are adequate to
confirm the suitability of the Miltenyi Product (including its packaging and
labelling) for the uses to which such Miltenyi Product will be put by Bellicum;
(3)    Bellicum will perform, and will cause its Subcontractors and Licensees to
perform, sufficient incoming inspection of each supplied Miltenyi Product to
comply with its obligations under this Agreement and under all Applicable Laws;
and
(4)    Bellicum shall manufacture (and require and ensure that any Subcontractor
or Licensee will manufacture) Bellicum Products using appropriate standards of
care and quality in accordance with Applicable Laws and all requirements of
Regulatory Authorities applicable to such manufacture; and
(5)    Bellicum shall use, and will cause its Subcontractors and Licensees to
use, Miltenyi Products in accordance with all Applicable Laws and all
requirements of Regulatory Authorities applicable to such use.


32

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




11.4    Disclaimer.
(a)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, AND EACH PARTY EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF
MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE OR USE,
NON-INFRINGEMENT, VALIDITY AND ENFORCEABILITY OF PATENTS, OR THE PROSPECTS OR
LIKELIHOOD OF DEVELOPMENT OR COMMERCIAL SUCCESS OF PRODUCT.
(b)    Notwithstanding the generality of clause (a) above, Miltenyi hereby
expressly disclaims any warranty that (i) the Miltenyi Products will be suitable
for the development or manufacturing of a Bellicum Product, or (ii) Bellicum’s
intended use of the Miltenyi Products for the development or manufacturing of
Bellicum Product will be approved by any Regulatory Authority, or (iii) the
Miltenyi Products will otherwise be suitable in any respect for a Permitted Use
or be commercially exploitable or profitable.
(c)    In no event shall Miltenyi or its Affiliates be responsible or liable for
any non-conformance or other defects in the Miltenyi Product(s), including any
non-conformance with the warranties in Section 11.1 and 11.2, to the extent
resulting from improper use, handling, storage, transportation, or disposal of
the Miltenyi Product(s) after Delivery thereof (including without limitation
failure to use the Miltenyi Product(s) in accordance with the terms of this
Agreement or the Product Specifications), accident, or from any other cause not
attributable to defective workmanship or failure to meet the Miltenyi Product
Warranty on the part of Miltenyi or its Affiliates.
(d)    Miltenyi’s warranty under Section 11.2 does not relate to the potential
uses of Miltenyi Products by Bellicum, its Subcontractors or Licensees in
relation to Third Party rights, even if foreseeable. Bellicum acknowledges that
there may be proprietary rights owned by Third Parties that may be necessary or
desirable for the use of Miltenyi Products in connection with processes for the
production and/or use of Bellicum Products, and Bellicum agrees that (i)
securing access to such Third Party rights regarding such use of Miltenyi
Products in the manufacture or use of a Bellicum Product is Bellicum’s
responsibility, and (ii) neither Miltenyi nor any of its Affiliates has any
responsibility or liability with respect to any such Third Party proprietary
rights regarding such use of Miltenyi Products in the manufacture or use of a
Bellicum Product.
11.5    Remedies.
(a)    Miltenyi’s sole obligation, and Bellicum’s sole and exclusive remedy for
breach of the Miltenyi Product Warranty in Section 11.1, shall be as set forth
in Article 7, including replacement or refund in accordance with Section 7.6,
provided that Miltenyi shall pay reasonable return freight and shipping charges.
(b)    In the event of breach of Miltenyi’s warranties in Section 11.2 due to an
actual or alleged infringement of a Third Party’s Intellectual Property Rights
due to Miltenyi’s manufacture or sale, or Bellicum’s import, export or use of
any Miltenyi Product, Miltenyi shall at its option use [...***...] to either
promptly and diligently negotiate a license from such Third Party at its own
expense (including the payment due to the Third Party for such license) or
modify the relevant Miltenyi Product(s) so that the supplied Miltenyi Product(s)
are no longer infringing but have equivalent functionality. If Miltenyi fails to
negotiate such license or modify the applicable Miltenyi Product, and to the
extent Bellicum reasonably determines, following consultation with Miltenyi,
that it is obligated to take a royalty-bearing license under any Third Party
Intellectual Property Rights in order to avoid infringement of such Third Party
Intellectual Property Rights with respect to the use of the applicable Miltenyi
Product, then Bellicum shall have the right to offset any payment actually made
to the Third Party for such license in any Contract Year against any Product
Price payable to Miltenyi for the applicable Miltenyi Product in the same


33

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




Contract Year (on a Miltenyi Product-by-Miltenyi Product basis), under the
proviso that Bellicum provides Miltenyi with reasonably satisfactory evidence of
such Third Party royalties payment. The total amount of any reduction(s)
pursuant to this Section 11.5(b) shall in no event exceed [...***...] percent
([...***...]%) of the Product Price payable for the applicable Miltenyi Product
in that Contract Year (with the right to carry forward any unused offset).
(c)    The foregoing shall be Bellicum’s sole and exclusive remedy and
Miltenyi’s sole obligation with respect to claims that any Miltenyi Product
fails to comply with the Miltenyi Product Warranty or the warranties in Section
11.2. Miltenyi will not in any event be liable for increased manufacturing
costs, downtime costs, purchase of substitute products, lost profits, revenue,
or goodwill, or any other indirect incidental, special, or consequential damages
caused by a breach of the Miltenyi Product Warranty or the warranties in Section
11.2.
ARTICLE 12 LIMITATION OF LIABILITY
12.1    Limitation of Liability. Except for liability for (i) breach of the
confidentiality obligations described in Article 14, (ii) misappropriation or
infringement by a Party of the other Party’s Intellectual Property Rights, or
(iii) gross negligence or willful misconduct:
(a)    IN NO EVENT SHALL A PARTY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY,
INDIRECT, INCIDENTAL, SPECIAL, OR CONSEQUENTIAL DAMAGES OR EXPENSES, INCLUDING
LOSS OF PROFITS, REVENUE, DATA, OR USE, WHETHER IN AN ACTION IN CONTRACT OR TORT
(INCLUDING ERRORS OR OMISSIONS OR BREACH OF WARRANTY), EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES;
(b)    EACH PARTY’S MAXIMUM LIABILITY FOR ANY DAMAGES FOR BREACH OF THIS
AGREEMENT SHALL BE LIMITED TO DIRECT AND ACTUAL DAMAGES. IN NO ONE EVENT SHALL
EITHER PARTY’S AGGREGATE LIABILITY FOR DAMAGES OR LOSSES UNDER THIS AGREEMENT
EXCEED THE AGGREGATE AMOUNT OF THE PRODUCT PRICES PAID BY BELLICUM FOR THE
MILTENYI PRODUCT(S) DURING THE TWELVE (12) MONTH PERIOD IMMEDIATELY PRECEDING
THE EVENT GIVING RISE TO SUCH LIABILITY; AND FURTHER PROVIDED THAT SUCH
AGGREGATE LIABILITY DURING SUCH PERIOD ALSO SHALL NOT EXCEED THE AMOUNT OF SUCH
PARTY’S INSURANCE COVERAGE FOR SUCH AGGREGATE LIABILITY.
12.2    No Liability for Clinical Trials. Bellicum shall have sole
responsibility that any Bellicum Product is safe for human use, and Bellicum
hereby assumes sole risk and liability arising out of or in connection with the
use of Bellicum Products in clinical trials by or on behalf of Bellicum or
commercialization of Bellicum Products (including product liability with respect
thereto).
ARTICLE 13 INDEMNIFICATION; INSURANCE
13.1    Indemnification by Miltenyi. Miltenyi will save, defend and hold
harmless Bellicum, its Licensees and Subcontractors and their respective
officers, directors, employees, consultants and agents (collectively, “Bellicum
Indemnitees”) from and against any and all liability, damage, loss or expense
(collectively, “Losses”) to which any such Bellicum Indemnitee may become
subject as a result of any claim, demand, action or other proceeding by any
Third Party to the extent such Losses arise out of: (i) the material breach by
Miltenyi of any representation, warranty, covenant or agreement made by it under
this Agreement; or (ii) the gross negligence or willful misconduct of any
Miltenyi Indemnitee (as defined below); except, in each case, to the extent that
such Losses result from the material breach by Bellicum of any representation,
warranty, covenant or agreement made by it under this Agreement or the gross
negligence or willful misconduct of any Bellicum Indemnitee. In the event
Bellicum seeks indemnification under this Section




34

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




13.1, Bellicum shall (a) notify Miltenyi in writing of such Third Party claim as
soon as reasonably practicable after it receives notice of the claim,
(b) provided that Miltenyi is not contesting the indemnity obligation, permit
Miltenyi to assume direction and control of the defense of the claim (including
the right to settle the claim solely for monetary consideration), provided
further that Miltenyi shall act reasonably and in good faith with respect to all
matters relating to the settlement or disposition of any claim as the settlement
or disposition relates to parties being indemnified under this Section 13.1, and
(c) cooperate as requested (at Miltenyi’s expense) in the defense of the claim;
but provided always that Miltenyi may not settle any such claim or otherwise
consent to an adverse judgment or order in any relevant action or other
proceeding or make any admission as to liability or fault without the prior
express written permission of an authorized representative of Bellicum.
13.2    Indemnification by Bellicum. Bellicum will save, defend and hold
harmless Miltenyi, its Affiliates, Subcontractors, officers, directors,
employees, consultants and agents (collectively, “Miltenyi Indemnitees”) from
and against any and all Losses to which any such Miltenyi Indemnitee may become
subject as a result of any claim, demand, action or other proceeding by any
Third Party to the extent such Losses arise out of: (i) the material breach by
Bellicum of any representation, warranty, covenant or agreement made by it under
this Agreement; (ii) the gross negligence or willful misconduct of any Bellicum
Indemnitee (as defined above); or (iii) the development, manufacture, use,
handling, storage, sale or other disposition of any Bellicum Product by or on
behalf of Bellicum; except, in each case, to the extent such Losses result from
the material breach by Miltenyi of any representation, warranty, covenant or
agreement made by it under this Agreement or the gross negligence or willful
misconduct of any Miltenyi Indemnitee. In the event Miltenyi seeks
indemnification under this Section 13.2, Miltenyi shall (a) notify Bellicum in
writing of such Third Party claim as soon as reasonably practicable after it
receives notice of the claim, (b) provided that Bellicum is not contesting the
indemnity obligation, permit Bellicum to assume direction and control of the
defense of the claim (including the right to settle the claim solely for
monetary consideration), provided further that Bellicum shall act reasonably and
in good faith with respect to all matters relating to the settlement or
disposition of any claim as the settlement or disposition relates to parties
being indemnified under this Section 13.2, and (c) cooperate as requested (at
Bellicum’s expense) in the defense of the claim; but provided always that
Bellicum may not settle any such claim or otherwise consent to an adverse
judgment or order in any relevant action or other proceeding or make any
admission as to liability or fault without the prior express written permission
of Miltenyi.
13.3    Survival of Indemnification Obligations. The provisions of this
Article 13 shall survive the expiration or termination of this Agreement for any
reason whatsoever.
13.4    Insurance. Each Party will maintain at its sole cost and expense, an
adequate amount of commercial general liability and product liability insurance
throughout the Term and for a period of five (5) years thereafter, to protect
against potential liabilities and risk arising out of products supplied or
activities to be performed under this Agreement and any Quality Agreement
related hereto upon such terms (including coverages, deductible limits and
self-insured retentions) as are customary in the industry for the products
supplied or activities to be conducted by such Party under this Agreement.
Subject to the preceding sentence, such Bellicum liability insurance or
self-insurance program will insure against personal injury, physical injury or
property damage arising out of the pre-clinical, clinical and commercial
manufacture, sale, use, distribution or marketing of Bellicum Product, and such
Miltenyi liability insurance or self-insurance program will insure against
personal injury, physical injury or property damage arising out of use of a
Miltenyi Product in the manufacture of a Bellicum Product. In addition, from
time to time during the Term, each Party shall increase their levels of
insurance coverage if reasonably deemed prudent by such Party in light of the
overall products supplied and/or activities performed under this Agreement. Each
Party shall provide the other Party with written proof of the existence of such
insurance upon reasonable written request.


35

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




ARTICLE 14 CONFIDENTIALITY
14.1    Definition. As used in this Agreement, the term “Confidential
Information” means any information disclosed by one Party (the “Disclosing
Party”) to the other Party (the “Receiving Party”) pursuant to this Agreement
which is (a) in written, graphic, machine readable or other tangible form and is
marked “Confidential”, “Proprietary” or in some other manner to indicate its
confidential nature, or (b) oral information disclosed pursuant to this
Agreement, provided that such information is designated as confidential at the
time of disclosure and reduced to a written summary by the Disclosing Party,
within thirty (30) calendar days after its oral disclosure, which is marked in a
manner to indicate its confidential nature and delivered to the Receiving Party.
Notwithstanding the foregoing, the Disclosing Party’s failure to so mark any of
its Confidential Information, whether disclosed in written, graphic, machine
readable or other tangible form, or its failure to designate as confidential and
reduce to writing any Confidential Information disclosed orally, shall not
relieve the Receiving Party of its obligations hereunder with respect to such
Confidential Information if its confidential nature would be apparent to a
reasonable person in the biotechnology or biopharmaceutical industry, based on
the subject matter of such Confidential Information or the circumstances under
which it is disclosed.
14.2    Non-Disclosure and Non-Use. During the Term and for five (5) years
thereafter, each of Miltenyi and Bellicum shall keep Confidential Information of
the other Party in strict confidence and shall not (i) use the other Party’s
Confidential Information for any use or purpose except as expressly permitted
under this Agreement, the Quality Agreement or as otherwise authorized in
writing in advance by the other Party, or (ii) disclose the other Party’s
Confidential Information to anyone other than those of its Affiliates,
Subcontractors, directors, officers, employees, agents, contractors,
collaborators and consultants, and in the case of Bellicum, its Licensees
(collectively, “Authorized Representatives”) who need to know such Confidential
Information for a use or purpose expressly permitted under this Agreement. Each
Receiving Party shall take reasonable measures to protect the secrecy of and
avoid disclosure and unauthorized use of the Confidential Information of the
Disclosing Party. Without limiting the foregoing, each Receiving Party shall
take at least those measures that it takes to protect its own confidential
information of a similar nature (but not less than reasonable measures) and
shall ensure that any Authorized Representative of the Receiving Party who is
permitted access to Confidential Information of the Disclosing Party pursuant to
clause (ii) in the first sentence of this Section 14.2 is contractually or
legally bound by obligations of non-disclosure and non-use in scope and content
at least as protective of the Disclosing Party’s Confidential Information as the
provisions hereof prior to any disclosure of the Disclosing Party’s Confidential
Information to such Authorized Representative. The Receiving Party shall be
responsible for any breach of this Agreement by its Authorized Representatives.
14.3    Exceptions. Notwithstanding the above, a Receiving Party shall have no
obligations under this Article 14 with regard to any information of the
Disclosing Party which the Receiving Party can demonstrate through competent
proof: (a) was generally known and available in the public domain at the time it
was disclosed to the Receiving Party or becomes generally known and available in
the public domain through no act or omission of the Receiving Party or its
Authorized Representatives; (b) can be documented as previously known by the
Receiving Party prior to disclosure thereof by the Disclosing Party; (c) is
disclosed with the prior written approval of the Disclosing Party; (d) was
independently developed by the Receiving Party without any use of the Disclosing
Party’s Confidential Information; or (e) becomes known to the Receiving Party on
a non-confidential basis from a source other than the Disclosing Party without
breach of this Agreement by the Receiving Party; provided (i) only the specific
information that meets the exclusions shall be excluded, and not any other
information that happens to appear in proximity to such excluded portions (for
example, a portion of a document may be excluded without affecting the
confidential nature of those portions that do not themselves qualify for
exclusion) or that happens to be disclosed at the same time or in connection
therewith; and (ii) specific Confidential Information shall not be deemed to be
known, disclosed, in the public domain nor in Receiving Party’s possession
merely because of broader or related information being known, disclosed, in the
public domain or in Receiving Party’s possession, nor




36

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




shall combinations of elements or principles be considered to be known,
disclosed, in the public domain nor in Receiving Party’s possession merely
because individual elements thereof are known, disclosed, in the public domain
or in Receiving Party’s possession.
14.4    Permitted Disclosure.
(a)    Compelled Disclosure. Notwithstanding the provisions of this Article 14,
nothing in this Agreement shall prevent the Receiving Party from disclosing
Confidential Information of the Disclosing Party to the extent the Receiving
Party is legally required or compelled to do so by any governmental
investigative or judicial agency or body pursuant to proceedings over which such
agency or body has jurisdiction; provided, however, that prior to making any
such required or compelled disclosure, the Receiving Party shall: (i) assert the
confidential nature of the Confidential Information to such agency or body;
(ii) promptly notify the Disclosing Party in writing of such order or
requirement to disclose; and (iii) cooperate fully with the Disclosing Party in
protecting against or limiting any such disclosure and/or obtaining a protective
order, confidential treatment and/or any other remedy narrowing the scope of the
required or compelled disclosure and protecting its confidentiality. In the
event that a protective order, confidential treatment and/or other remedy is not
obtained, or if the Disclosing Party waives compliance with the provisions of
this Agreement as applied to such required or compelled disclosure, then the
Receiving Party may, without liability, disclose the Disclosing Party’s
Confidential Information to the extent that it is legally required or compelled
to disclose. The Receiving Party will furnish only that portion of the
Disclosing Party’s Confidential Information that is legally required to disclose
and will make all reasonable and diligent efforts to obtain reliable assurances
that confidential treatment will be afforded to Confidential Information so
disclosed. Disclosure of Confidential Information pursuant to this Section
14.4(a) shall not alter the character of that information as Confidential
Information hereunder.
(b)    Authorized Disclosure. Notwithstanding the provisions of this Article 14,
each Party may disclose the terms of this Agreement (i) in connection with the
requirements of an initial public offering or securities filing; (ii) in
confidence, to accountants, attorneys, other professional advisors, banks, and
financing sources and their advisors; (iii) in confidence, in connection with
the enforcement of this Agreement or rights under this Agreement; or (iv) in
confidence, in connection with a merger or acquisition or proposed merger or
acquisition, or a sale or proposed sale of its assets or business, or the like.
14.5    Publicity. Each Party may disclose the existence of this Agreement, but
agrees that the terms and conditions of this Agreement will be treated as
Confidential Information of the other Party. Except as otherwise required by
Applicable Laws or regulations, neither Party shall make any public announcement
or press release regarding this Agreement or any terms thereof, or otherwise use
the name, logos, trademarks or products of the other Party in any publication,
without the other Party’s express prior written consent.
14.6    Remedies. The Parties acknowledge and agree that the provisions of this
Article 14 are necessary for the protection of the business and goodwill of the
Parties and are considered by the Parties to be reasonable for such purpose.
Each Party agrees that any violation of this Article 14 by it or its Affiliate,
or Subcontractors may cause substantial and irreparable harm to the other Party
and, therefore, in the event of any violation or threatened violation of this
Article 14 by the Receiving Party, the Disclosing Party shall be entitled to
seek specific performance and other injunctive and equitable relief in addition
to any other legal remedies available.
ARTICLE 15 TERM AND TERMINATION
15.1    Term. This Agreement shall enter into force on the Effective Date. The
Agreement shall have an initial term of ten (10) years commencing from the
Effective Date and ending on the tenth (10th) anniversary thereof (the “Initial
Term”), unless earlier terminated by either Party in accordance with the
provisions of Section 15.2 or Section 15.3. Thereafter, Bellicum shall have
consecutive separate options to extend the Term for successive renewal terms of
five (5) years each (each, a “Renewal Term”, and




37

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




collectively with the Initial Term, the “Term”). Provided Bellicum is not then
in default with its material obligations hereunder, Bellicum may exercise each
such renewal option by giving written notice to Miltenyi not later than six (6)
months prior to the expiration of the current Term.
15.2    Termination for Cause. Notwithstanding Section 15.1 either Party may, in
addition to any other remedies available to it under this Agreement or by law,
terminate this Agreement or any particular Module as follows:
(a)    Termination for Material Breach. A Party may terminate this Agreement or
a particular Module by providing written notice to the other Party describing
the other Party’s material breach and demanding its cure, in the event that the
other Party materially breaches a material provision of this Agreement or such
Module and fails to cure such breach within thirty (30) days of receipt of such
notice of the breach or, if the breach is not susceptible to cure within such
thirty (30) day period, if the breaching Party fails to submit to the notifying
Party and implement within such thirty (30) day period a written remedial action
plan reasonably satisfactory to the notifying Party that sets out appropriate
corrective action for remedying such breach promptly after such 30-day period
expires.
(b)    Termination for Bankruptcy or Insolvency. A Party may terminate this
Agreement upon thirty (30) days’ written notice to the other Party in the event
the other Party shall have become insolvent or bankrupt, or shall have made an
assignment for the benefit of its creditors, or there shall have been appointed
a trustee or receiver of the other Party, or if any case or proceeding shall
have been commenced or other action taken by or against the other Party in
bankruptcy or seeking reorganization, liquidation, dissolution, winding-up,
arrangement, composition or readjustment of its debts or any relief under any
bankruptcy, insolvency, reorganization or other similar act or law of any
jurisdiction now or hereinafter in effect that is not dismissed within thirty
(30) days after commencement.
(c)    Termination for Force Majeure. A Party may terminate this Agreement or a
particular Module upon providing written notice to the other Party if the other
Party is affected by a Force Majeure event which cannot be removed, overcome or
abated within three (3) continuous months (or within such other period as the
Parties jointly shall agree in writing) from the initial date of such Force
Majeure event.
15.3    Discontinuance or Suspension of Bellicum Product Program or Without
Cause Termination. Bellicum may terminate this Agreement or a particular Module
upon ninety (90) days written notice to Miltenyi: 1) if Bellicum, in its sole
and absolute discretion, discontinues or indefinitely suspends the development
and/or commercialization of the Bellicum Product(s) or 2) without cause for any
reason or no reason. Upon the termination of this Agreement or such Module
pursuant to this Section 15.3, Bellicum’s sole obligation shall be for it to
make payment of all undisputed and properly due amounts payable for Miltenyi
Product ordered prior to the effective date of such termination of each
terminated Module, including any Purchase Order to be made by Bellicum in
connection with Bellicum’s then-outstanding obligation to purchase quantities of
Miltenyi Product forecasted with respect to an applicable Firm Zone. For
clarity, termination of this Agreement or any Module pursuant to this Section
15.3 shall not release Bellicum from its payment obligations with respect to the
quantities set forth in any Purchase Orders or quantities forecasted for any
Firm Zone.
15.4    Expiration or termination of this Agreement or a particular Module for
any reason shall not release either Party from liability accrued under this
Agreement or such Module, respectively, prior to such expiration or termination,
nor preclude either Party from pursuing any rights or remedies accrued prior to
such expiration or termination or accrued at law or in equity with respect to
any uncured material breach of this Agreement or such Module.
15.5    The termination of this Agreement or a particular Module shall not
operate to relieve Bellicum from its obligation to pay undisputed and properly
due amounts of (a) the Product Price of all




38

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




quantities of Miltenyi Products (i) delivered in accordance with this Agreement,
such Module(s) and the applicable Quality Agreement up to the effective date of
termination and (ii) to be delivered under outstanding Purchase Orders accepted
by Miltenyi prior to the date of notice of termination (including the Ordered
Quantities) or (iii) forecasted for any Firm Zone in the most recent applicable
Monthly Forecast; (b) any Upfront Fee payable under Section 8.1 and any earned
Milestone Fee payable under Section 8.2 hereof; and (c) all other undisputed and
properly due fees and/or expenses owed to Miltenyi in accordance with this
Agreement, such Module(s) and the applicable Quality Agreement prior to the date
of notice of termination; provided, however, that in the event of termination of
this Agreement or such Module(s) by Bellicum pursuant to Section 15.2
(Termination for Cause), Bellicum shall not be responsible for payments relating
to any portion of the Forecast applicable to any period after the effective date
of termination. All amounts paid under Sections 8.1 through 8.3 shall be
non-refundable once paid.
15.6    Post Termination. Upon the termination or expiry of this Agreement, each
Party shall promptly return to the other Party or destroy, at the other Party's
request,
(a)    any and all Confidential Information of the other Party then in its
possession or control, except if such information is covered under surviving
license rights, and further provided that each Party may keep one (1) copy of
such information in its legal archives for regulatory compliance purposes and in
order to determine its ongoing obligations hereunder, including in connection
with legal proceedings; and such additional copies of or any computer records or
files containing such Confidential Information that have been created solely by
the Receiving Party’s automatic archiving and back-up procedures, to the extent
created and retained in a manner consistent with the Receiving Party’s standard
archiving and back-up procedures, but not for any other use or purpose; and
(b)    any and all remaining materials and capital equipment of the other Party
then in its possession or control.
15.7    Survival. Other than obligations which have accrued and are outstanding
as of the date of any expiration or termination of this Agreement, and except as
otherwise expressly provided in this Agreement or the Quality Agreement or as
otherwise mutually agreed by the Parties in writing, all rights granted and
obligations undertaken by the Parties hereunder shall terminate immediately upon
the termination or expiration of this Agreement, subject to Section 15.4 above
and except for the following which shall survive according to their terms:
Section 2.2 (Permitted Use); Section 2.7 (Subcontracting by Bellicum);
Article 10 (Intellectual Property); Article 11 (Warranty); Article 12
(Limitation of Liability); Article 13 (Indemnification; Insurance); Article 14
(Confidentiality and Non-disclosure); Section 15.7 (Post-termination);
Section 15.7 (Survival); Article 16 (Notices); Article 17 (Assignment);
Article 19 (Dispute Resolution and Applicable Law); and Article 20
(Miscellaneous); and any and all rights and obligations of the Parties
thereunder, as well as any other provision hereunder which by its nature is
intended to survive expiration or termination of this Agreement.
ARTICLE 16 NOTICES.
All notices, demands, requests, consents, approval and other communications
required or permitted to be given under this Agreement shall be in writing and
will be delivered personally, or mailed by registered or certified mail, return
receipt requested, postage prepaid, or sent by reputable overnight courier
service, confirmed by mailing as described above at the address set forth below
or to such other address as any Party may give to the other Party in writing for
such purpose in accordance with this Article 16:


39

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




If to Miltenyi:
Miltenyi Biotec GmbH
Friedrich-Ebert-Str. 68
51429 Bergisch Gladbach
Germany
Attn: Managing Director
Fax: [...***...]

With copy to (for legal matters):
Miltenyi Biotec GmbH
Friedrich-Ebert-Str. 68
51429 Bergisch Gladbach
Germany
Attn: General Counsel
Fax: [...***...]
If to Bellicum
Bellicum Pharmaceuticals, Inc.

Life Science Plaza
2130 West Holcombe Boulevard, Suite 800
Houston, Texas 77030
Attn: Chief Business Officer
Fax: [...***...]
With a copy to (for legal matters):
Bellicum Pharmaceuticals, Inc.
Life Science Plaza
2130 West Holcombe Boulevard, Suite 800
Houston, Texas 77030
Attn: General Counsel
Fax: [...***...]
All such communications, if personally delivered on a Business Day, will be
conclusively deemed to have been received by a Party hereto and to be effective
when so delivered, or if sent by overnight courier service on the earlier of the
Business Day when confirmation of delivery is provided by such service or when
actually received by such Party, or if sent by certified or registered mail on
the third Business Day after the Business Day on which deposited in the mail.
Each Party will use [...***...] to provide additional notice by email but the
failure to provide such notice will not affect the validity of any such notice.
Either Party may change its address by giving the other notice thereof in the
manner provided herein.
ARTICLE 17 ASSIGNMENT
17.1    This Agreement shall not be assignable, pledged or otherwise
transferred, nor may any right or obligations hereunder be assigned, pledged or
transferred, by either Party to any Third Party without the prior written
consent of the other Party, which consent, in the event of a financing
transaction by the Party asking for consent, shall not be unreasonably withheld,
conditioned or delayed by the other Party; except either Party may assign or
otherwise transfer this Agreement without the consent of the other Party to an
entity that acquires all or substantially all of the business or assets of the
assigning Party relating to the subject matter of this Agreement, whether by
merger, acquisition or otherwise; provided that intellectual property rights
that are owned or held by the acquiring entity or person to such transaction (if
other than one of the Parties to this Agreement) shall not be included in the
technology licensed hereunder. In addition, either Party shall have the right to
assign or otherwise transfer this Agreement to an Affiliate upon written notice
to the non-assigning Party; provided, however, the assigning or transferring
Party shall continue to remain liable




40

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




for the performance of this Agreement by such Affiliate. Upon any such
assignment, all of the terms and provisions of this Agreement binding upon, or
inuring to the benefit of, the assigning Party shall be binding on, and inure to
the benefit of, its assignee, whether so expressed in the assignment or not.
Nothing herein shall be deemed to prohibit Miltenyi or any of its Affiliates
from granting a security interest in this Agreement and any rights hereunder to
any Third Party in connection with any financing transaction to the extent
provided under (and subject to the restrictions on the rights of secured parties
contained in) Applicable Laws. In addition, Miltenyi or any Affiliate of
Miltenyi shall have the right to sell, assign, pledge or otherwise transfer any
accounts and payment intangibles in connection with any financing transaction.
Subject to the foregoing, this Agreement shall inure to the benefit of each
Party, its successors and permitted assigns. Any assignment of this Agreement in
contravention of this Article 17 shall be null and void.
ARTICLE 18    FORCE MAJEURE
18.1    Neither Party will be liable to the other Party on account of any loss
or damage resulting from any delay or failure to perform all or any part of this
Agreement if such delay or failure is caused, in whole or in part, by events,
occurrences, or causes beyond the reasonable control and without negligence of
the Parties (“Force Majeure Event”). Such events, occurrences, or causes will
include acts of God, strikes, lockouts, acts of war, riots, civil commotion,
terrorist acts, epidemic, failure or default of public utilities or common
carriers, destruction of facilities or materials by fire, explosion, earthquake,
storm or the like catastrophe, and failure of plant or machinery (provided that
such failure could not have been prevented by the exercise of skill, diligence
and prudence that would be reasonably and ordinarily expected from a skilled and
experienced person engaged in the same type of undertaking under the same or
similar circumstances), but the inability to meet financial obligations is
expressly excluded.
18.2    The Party affected by a Force Majeure Event shall inform promptly the
other Party in writing of the Force Majeure Event’s occurrence, anticipated
duration and cessation. The Party giving such notice shall thereupon be excused
from such of its obligations hereunder as it is thereby disabled from performing
for so long as it is so disabled, provided, however, that such affected Party
commences and continues to take reasonable and diligent actions to cure such
cause.
ARTICLE 19    APPLICABLE LAWS; JURISDICTION
19.1    Governing Law. This Agreement shall be governed in all respects by, and
construed and enforced in accordance with, the laws of the State of New York,
USA, without regard to the conflict of law provisions thereof or the United
Nations Convention on Contracts for the International Sale of Goods; provided,
however, that any dispute relating to the scope, validity, enforceability or
infringement of any Intellectual Property Right will be governed by, and
construed and enforced in accordance with, the substantive laws of the
jurisdiction in which such Intellectual Property Right applies.
19.2    Dispute Resolution Procedures. Should any dispute, claim or controversy
arise between the Parties relating to the validity, interpretation, existence,
performance, termination or breach of this Agreement (collectively, a
“Dispute”), the Parties shall use their best efforts to resolve the Dispute by
good faith negotiations, first between their respective representatives directly
involved in that Dispute and the Alliance Managers for a period of thirty (30)
days, and then, if necessary, between vice presidents of the Parties for an
additional fifteen (15) days, and then, if necessary, between Chief Executive
Officers of the Parties for an additional five (5) Business Days. Any such
Dispute not satisfactorily settled by negotiation in accordance with the
foregoing process, either Party may submit such Dispute to a court of competent
jurisdiction in accordance with subsection (a) below; provided that nothing in
this Section 19.2 will preclude either Party from seeking injunctive relief in
any court of competent jurisdiction in accordance with Section (a) below.
(a)    Submission to Jurisdiction; Waiver of Venue. Each Party hereto agrees
that any action, proceeding or claim it commences against the other Party
pursuant to this Agreement shall be brought




41

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




in the courts of the United States for the Southern District of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment. Each Party hereby irrevocably and unconditionally submits to the
jurisdiction of the State of New York Courts and irrevocably and unconditionally
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court, any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum and
the right to object, with respect to any such suit, action or proceeding brought
in any such court, that such court does not have jurisdiction over such Party.
Each Party agrees that a final non-appealable judgment in any such suit, action
or proceeding in such a court shall be conclusive and binding and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Applicable Law.
(b)    Waiver of Jury Trial. Due to the high costs and time involved in
commercial litigation before a jury, THE PARTIES HEREBY WAIVE ALL RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY AND ALL ISSUES IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT.
19.3    Injunctive Relief. Each Party acknowledges that its breach of its
obligations under this Agreement may result in immediate and irreparable harm to
the other Party, for which there may be no adequate remedy at law. Therefore, in
the event of a breach or threatened breach, the non-breaching Party may, in
addition to other remedies, immediately seek from any court of competent
jurisdiction injunctive relief (including a temporary restraining order,
preliminary injunction or other interim equitable relief) prohibiting the breach
or threatened breach or compelling specific performance, without the necessity
of proving actual damages. Such right to injunctive relief as provided for in
this paragraph is in addition to, and is not in limitation of, whatever remedies
either Party may be entitled to as a matter of law or equity, including money
damages. The Parties agree to waive the requirement of posting a bond in
connection with a court’s issuance of an injunction.
ARTICLE 20    MISCELLANEOUS
20.1    Governing Further Actions. Each Party will execute, acknowledge and
deliver such further instruments, and do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of the
Agreement.
20.2    Independent Contractors. The relationship between Miltenyi and Bellicum
created by this Agreement is one of independent contractors. Neither Party shall
have the power or authority to bind or obligate the other Party, or purport to
take on any obligation or responsibility, or make any representations,
warranties, guarantees or endorsements to anyone, on behalf of the other Party,
except as expressly permitted in this Agreement.
20.3    Entire Agreement and Amendment. This Agreement (including all Exhibits
attached hereto, which are incorporated herein by reference, and as amended from
time to time in accordance with the provisions hereof) and any Quality
Agreement(s) sets forth all of the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof, and constitutes and contains the complete,
final, and exclusive understanding and agreement of the Parties with respect to
the subject matter hereof, and cancels, supersedes and terminates all prior
agreements and understanding between the Parties with respect to the subject
matter hereof. There are no covenants, promises, agreements, warranties,
representations conditions or understandings, whether oral or written, between
the Parties other than as set forth herein or in a Quality Agreement. No
subsequent alteration, amendment, change or addition to this Agreement
(including all Exhibits attached hereto) shall be binding upon the Parties
hereto unless reduced to writing and signed by the respective authorized
officers of the Parties.


42

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




20.4    Severability and Headings. If any term, condition or provision of this
Agreement is held to be invalid, unlawful or unenforceable to any extent by a
court of competent jurisdiction, then the Parties will negotiate in good faith a
substitute, valid and enforceable provision that most nearly effects the
Parties’ intent and the Parties agree to be bound by the mutually agreed
substitute provision. If the Parties fail to agree on such an amendment, such
invalid term, condition or provision will be severed from the remaining terms,
conditions and provisions, which will continue to be valid and enforceable to
the fullest extent permitted by law. Headings used in this Agreement are
provided for convenience only, and shall not in any way affect the meaning or
interpretation of this Agreement.
20.5    No Waiver. Any waiver of the provisions of this Agreement or of a
Party’s rights or remedies under this Agreement must be in writing to be
effective. Failure, neglect or delay by a Party to enforce the provisions of
this Agreement or its rights or remedies at any time, will not be construed as a
waiver of such Party’s rights under this Agreement and will not in any way
affect the validity of the whole or any part of this Agreement or prejudice such
Party’s right to take subsequent action. No exercise or enforcement by either
Party of any right or remedy under this Agreement will preclude the enforcement
by such Party of any other right or remedy under this Agreement or that such
Party is entitled by law to enforce.
20.6    Negotiated Terms. The Parties agree that the terms and conditions of
this Agreement are the result of negotiations between the Parties and that this
Agreement shall not be construed in favor of or against any Party by reason of
the extent to which any Party or its professional advisors participated in the
preparation of this Agreement.
20.7    Counterparts. This Agreement may be executed in any number of
counterparts, each of which need not contain the signature of more than one
Party but all such counterparts taken together shall constitute one and the same
agreement, and may be executed through exchange of original signatures or
electronic copies (PDF).
[Remainder of this page intentionally left blank. Signature page follows.]


43

--------------------------------------------------------------------------------

Miltenyi Biotec-Bellicum
Supply Agreement
(Execution Copy, March 27, 2019)




IN WITNESS WHEREOF, the Parties, having read the terms of this Agreement and
intending to be legally bound thereby, do hereby execute this Agreement.


MILTENYI BIOTEC GMBH




By:     /s/ Stefan Miltenyi    


Name:    Stefan Miltenyi


Title:    CEO and Founder






BELLICUM PHARMACEUTICALS, INC.




By:     /s/ Rick Fair    


Name:     Rick Fair    


Title:     CEO    








44

--------------------------------------------------------------------------------




MILTENYI & BELLICUM
Supply Agreement
(Execution CopyMarch 27, 2019)








List of EXHIBITS


EXHIBIT A    Modules
EXHIBIT B    List of Miltenyi Products
EXHIBIT C     Forecast Format
EXHIBIT D    [...***...] Sublicense Royalties and/or License Fees
EXHIBIT E    Product Prices
EXHIBIT F    Discounts
EXHIBIT G    Miltenyi Competitor


45

--------------------------------------------------------------------------------



MILTENYI & BELLICUM
Supply Agreement
(Execution CopyMarch 27, 2019)












EXHIBIT B    List of Miltenyi Products


[...***...]












46

--------------------------------------------------------------------------------




MILTENYI & BELLICUM
Supply Agreement
(Execution CopyMarch 27, 2019)






EXHIBIT C: Forecast Format
[...***...]




47

--------------------------------------------------------------------------------



MILTENYI & BELLICUM
Supply Agreement
(Execution CopyMarch 27, 2019)








EXHIBIT D    [...***...] Sublicense Royalties and/or Licensee Fees
Miltenyi has entered into a license agreement with [...***...] (“[...***...]”),
having a place of business at [...***...], to obtain certain rights regarding
the patent family [...***...] (“[...***...] License Agreement”).
Within the scope of the [...***...] License Agreement, Miltenyi has got the
right to grant non-exclusive sublicenses to third parties utilizing cytokines
for applications that are covered by the claims of [...***...] to develop,
manufacture, market and commercialize medicinal products on terms and conditions
consistent with the terms and conditions contained in the [...***...] License
Agreement. Upon Bellicum’s determination that a given Bellicum product falls
within the licence agreement, Bellicum will notify Miltenyi of such
determination.
Subject to the provisions of this Agreement, Miltenyi is willing to grant to
Bellicum a non-exclusive sublicense to its rights obtained under the [...***...]
License Agreement in the form of a separate agreement between Miltenyi and
Bellicum, under such separate sublicense agreement Bellicum would agree to hold
harmless and reimburse Miltenyi for the fees that are due to [...***...] based
on Bellicum’s use of the sublicense rights for Bellicum Products (“[...***...]
Sublicense Agreement”).


48

--------------------------------------------------------------------------------



MILTENYI & BELLICUM
Supply Agreement
(Execution CopyMarch 27, 2019)










EXHIBIT E    Country Specific Product List Prices* (Year 2019)
[...***...]








49

--------------------------------------------------------------------------------




MILTENYI & BELLICUM
Supply Agreement
(Execution CopyMarch 27, 2019)






EXHIBIT F    Discounts
Table 1 of Exhibit F: Discount Scheme for Miltenyi Products, forecasted to be
purchased by Bellicum under the Supply Agreement


50

--------------------------------------------------------------------------------



MILTENYI & BELLICUM
Supply Agreement
(Execution CopyMarch 27, 2019)








[...***...]
For Discount Scale Definition, see Table 2 of Exhibit F, below.




Table 2 of Exhibit F: Discount Scale Definitions


51

--------------------------------------------------------------------------------



MILTENYI & BELLICUM
Supply Agreement
(Execution CopyMarch 27, 2019)








[...***...]




52

--------------------------------------------------------------------------------




MILTENYI & BELLICUM
Supply Agreement
(Execution CopyMarch 27, 2019)








EXHIBIT G    Miltenyi Competitor
[...***...].


53